Exhibit 10.1

 

 

 

LOAN AND SECURITY AGREEMENT

dated as of

December 18, 2019

among

GREAT LAKES PORTMAN RIDGE FUNDING LLC

The Lenders Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PORTMAN RIDGE FINANCE CORPORATION,

as Portfolio Manager

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I

 

THE PORTFOLIO INVESTMENTS

 

SECTION 1.01.

   Purchases of Portfolio Investments      26  

SECTION 1.02.

   Procedures for Purchases and Related Advances      26  

SECTION 1.03.

   Conditions to Purchases and Substitutions      27  

SECTION 1.04.

   Sales of Portfolio Investments      28  

SECTION 1.05.

   Additional Equity Contributions      31  

SECTION 1.06.

   Substitutions      31  

SECTION 1.07.

   Certain Assumptions relating to Portfolio Investments      31   ARTICLE II

 

THE ADVANCES

 

SECTION 2.01.

   Financing Commitments      31  

SECTION 2.02.

   [Reserved]      31  

SECTION 2.03.

   Advances; Use of Proceeds      31  

SECTION 2.04.

   Conditions to Effective Date      33  

SECTION 2.05.

   Conditions to Advances      34  

SECTION 2.06.

   Commitment Increase Option      35   ARTICLE III

 

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

 

SECTION 3.01.

   The Advances      36  

SECTION 3.02.

   [Reserved]      40  

SECTION 3.03.

   Taxes      41   ARTICLE IV

 

COLLECTIONS AND PAYMENTS

 

SECTION 4.01.

   Interest Proceeds      44  

SECTION 4.02.

   Principal Proceeds      44  

SECTION 4.03.

   Principal and Interest Payments; Prepayments; Commitment Fee      45  

SECTION 4.04.

   MV Cure Account      46  

SECTION 4.05.

   Priority of Payments      46  

SECTION 4.06.

   Payments Generally      47  

SECTION 4.07.

   Termination or Reduction of Financing Commitments      48   ARTICLE V

 

THE PORTFOLIO MANAGER

 

SECTION 5.01.

   Appointment and Duties of the Portfolio Manager      49  

SECTION 5.02.

   Portfolio Manager Representations as to Eligibility Criteria; Etc.      49  

SECTION 5.03.

   Indemnification      50  



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS SECTION 6.01.   
Representations and Warranties    50 SECTION 6.02.    Covenants of the Company
and the Portfolio Manager    54 SECTION 6.03.    Amendments of Portfolio
Investments, Etc.    60 ARTICLE VII EVENTS OF DEFAULT ARTICLE VIII COLLATERAL
ACCOUNTS; COLLATERAL SECURITY SECTION 8.01.    The Collateral Accounts;
Agreement as to Control    63 SECTION 8.02.    Collateral Security; Pledge;
Delivery    64 ARTICLE IX THE AGENTS SECTION 9.01.    Appointment of
Administrative Agent and Collateral Agent    67 SECTION 9.02.    Additional
Provisions Relating to the Collateral Agent and the Collateral Administrator   
72 ARTICLE X MISCELLANEOUS SECTION 10.01.    Non-Petition; Limited Recourse   
75 SECTION 10.02.    Notices    76 SECTION 10.03.    No Waiver    76 SECTION
10.04.    Expenses; Indemnity; Damage Waiver; Right of Setoff    76 SECTION
10.05.    Amendments    77 SECTION 10.06.    Successors; Assignments    78
SECTION 10.07.    Governing Law; Submission to Jurisdiction; Etc.    79 SECTION
10.08.    Interest Rate Limitation    80 SECTION 10.09.    PATRIOT Act    80
SECTION 10.10.    Counterparts    80 SECTION 10.11.    Headings    80 SECTION
10.12.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
   80 SECTION 10.13.    Confidentiality    81

 

- 2 -



--------------------------------------------------------------------------------

Schedules   

Schedule 1

  

Transaction Schedule

Schedule 2

  

Contents of Notice of Acquisition

Schedule 3

  

Eligibility Criteria

Schedule 4

  

Concentration Limitations

Schedule 5

  

Initial Portfolio Investments

Schedule 6

  

Moody’s Industry Classifications

Exhibits   

Exhibit A

  

Form of Request for Advance

 

- 3 -



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT dated as of December 18, 2019 (this “Agreement”)
among GREAT LAKES PORTMAN RIDGE FUNDING LLC, as borrower (the “Company”);
PORTMAN RIDGE FINANCE CORPORATION (the “Portfolio Manager”); the Lenders party
hereto; U.S. BANK NATIONAL ASSOCIATION, in its capacities as collateral agent
(in such capacity, the “Collateral Agent”), collateral administrator (in such
capacity, the “Collateral Administrator”) and securities intermediary (in such
capacity, the “Securities Intermediary”); and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain corporate loans and other corporate debt securities (the
“Portfolio Investments”), all on and subject to the terms and conditions set
forth herein. The Company intends to enter into a Loan Sale and Contribution
Agreement, dated as of the Effective Date (the “Parent Sale Agreement”), between
the Company and the Parent (in such capacity, the “Initial Seller”) pursuant to
which the Company will acquire the Parent Initial Portfolio Investments
(including through the acquisition by the Company of Participation Interests)
and other Portfolio Investments (including by way of contribution) from the
Initial Seller.

Furthermore, the Company will enter into (i) a master participation agreement,
dated as of the Effective Date (the “OHA Master Participation Agreement”),
between the Company and OHA Investment Corporation Sub, LLC (“OHA”), pursuant to
which the Company shall acquire the OHA Initial Portfolio Investments from OHA
on the Effective Date through acquisition by the Company of Participation
Interests and (ii) a master participation agreement, to be dated on or prior to
the date that is 15 Business Days following the Effective Date (the “KCAP Master
Participation Agreement” and, together with the Parent Sale Agreement and the
OHA Master Participation Agreement, the “Sale Agreements”), between the Company
and Great Lakes KCAP Funding I, LLC (“KCAP”), pursuant to which the Company
shall acquire the Post-Effective Date Initial Portfolio Investments from KCAP
through acquisition by the Company of Participation Interests.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) and its respective successors and permitted
assigns (together with JPMCB, the “Lenders”) have agreed to make advances to the
Company (“Advances”) hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the “Transaction Schedule”).

Accordingly, the parties hereto agree as follows:

Certain Defined Terms

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of December 18, 2019, among the Company, the Administrative Agent, the
Collateral Agent and the Securities Intermediary.

“Additional Distribution Date” has the meaning set forth in Section 4.05.

“Adjusted Applicable Margin” means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 2% per annum.

“Administrative Agent” has the meaning set forth in the introductory section of
this Agreement.

“Advances” has the meaning set forth in the introductory section of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company’s or the
Portfolio Manager’s knowledge, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” has the meaning set forth in Section 9.01.

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Boston, Massachusetts).

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Amendment” has the meaning set forth in Section 6.03.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

“Applicable Banking Law” has the meaning set forth in Section 9.01.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. In the event that the Base Rate is below
zero at any time during the term of this Agreement, it shall be deemed to be
zero until it exceeds zero again.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

- 5 -



--------------------------------------------------------------------------------

 

Net Advance

   £ AR Net Asset Value   

Where:

AR = 55%.

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBOR related provisions
herein, “Business Day” shall be deemed to exclude any day on which banks are
required or authorized to be closed in London, England.

“Calculation Period” means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the last calendar day of March, June, September or December, the period from
and including the related Calculation Period Start Date to but excluding the
Maturity Date).

“Calculation Period Start Date” means the fifth calendar day of January, April,
July and October of each year (or, if any such date is not a Business Day, the
immediately succeeding Business Day), commencing in April 2020.

“Cash Equivalents” means, any of the following: (i) marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least “A-1” from S&P or at
least “P-1” from Moody’s; (iii) commercial paper maturing no more than three
months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; provided that Cash Equivalents may include investments for which
U.S. Bank National Association or an Affiliate provides services and receives
compensation therefor.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United

 

- 6 -



--------------------------------------------------------------------------------

States regulatory authority (i) under or in connection with the implementation
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) shall be deemed to
have occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) BC Partners LLP or any Affiliate thereof
shall cease to be the investment adviser of the Parent.

“Charges” has the meaning set forth in Section 10.08.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 8.02(a).

“Collateral Accounts” has the meaning set forth in Section 8.01(a).

“Collateral Administrator” has the meaning set forth in the introductory section
of this Agreement.

“Collateral Agent” has the meaning set forth in the introductory section of this
Agreement.

“Collateral Principal Amount” means on any date of determination (A) the
aggregate principal balance of the Portfolio, excluding the unfunded balance on
any Delayed Funding Term Loan, as of such date plus (B) the amounts on deposit
in the Collateral Accounts (including cash and Eligible Investments)
representing Principal Proceeds as of such date and the amounts on deposit in
the Unfunded Exposure Account (including cash and Eligible Investments) as of
such date minus (C) the aggregate principal balance of all Ineligible
Investments as of such date.

“Collection Account” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

“Commitment Fee” has the meaning set forth in Section 4.03(d).

“Commitment Increase Date” means the effective date (which shall be a Business
Day) of an increase of the Financing Commitments in accordance with Section 2.06
pursuant to a Commitment Increase Request which the Administrative Agent (in its
sole discretion) approves in writing (which may be by email).

“Commitment Increase Request” means, on any date during the Reinvestment Period,
the request of the Company in writing (which may be by email) to the
Administrative Agent and the Lenders for an increase of the Financing
Commitments pursuant to Section 2.06.

 

- 7 -



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory section of this
Agreement.

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment (other than any Ineligible Investment) that exceeds any Concentration
Limitation as of such date; provided that the Portfolio Manager (on behalf of
the Company) shall select in its sole discretion which Portfolio Investment(s)
constitute part of the Concentration Limitation Excess; provided further that
with respect to any Delayed Funding Term Loan, the Portfolio Manager shall
select any term Portfolio Investment from the same obligor and/or any funded
portion of the aggregate commitment amount of such Delayed Funding Term Loan
before selecting any unfunded portion of such aggregate commitment amount;
provided further that if the Portfolio Manager does not so select any Portfolio
Investment(s), the applicable portion of the Portfolio Investment(s) determined
by the Administrative Agent shall make up the Concentration Limitation Excess.

“Concentration Limitations” has the meaning set forth in Schedule 4.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Credit Risk Party” has the meaning set forth in Article VII.

“Custodial Account” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

“Debt Security” means any obligations (other than a Loan) evidenced by a bond,
note, debenture or similar instrument.

“Default” has the meaning set forth in Section 1.03.

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the Underlying
Instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on or prior to one or more fixed dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but, for
the avoidance of doubt, any such Loan will be a Delayed Funding Term Loan only
until all commitments by the holders thereof to make such future advances to the
obligor thereon expire or are terminated or reduced to zero.

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

(1) except as provided in clauses (3) or (4) below, in the case of Portfolio
Investments and Eligible Investments and amounts on deposit in the Collateral
Accounts, by (x) causing the Securities Intermediary to indicate by book entry
that a financial asset comprised thereof has been credited to the applicable
Collateral Account and (y) causing the Securities Intermediary to agree,
pursuant to the Account Control Agreement, that it will comply with entitlement
orders originated by the Collateral Agent with respect to each such security
entitlement without further consent by the Company;

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent (except to the extent that the
requirement for consent by any person to the pledge hereunder or transfer
thereof to the Collateral Agent or the Administrative Agent is rendered
ineffective under Section 9-406 of the UCC, no such requirement for consent
exists in the applicable Underlying Instruments or such consent has otherwise
been obtained);

 

- 8 -



--------------------------------------------------------------------------------

(3) in the case of Portfolio Investments consisting of money or instruments (the
“Possessory Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of New York or another state of the
United States that has adopted Articles 8 and 9 of the Uniform Commercial Code,
or (y) a Person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in a state specified in clause
(x) above, and (II) to then authenticate a record acknowledging that it holds
possession of such Possessory Collateral for the benefit of the Collateral Agent
or (B)(I) to authenticate a record acknowledging that it will take possession of
such Possessory Collateral for the benefit of the Collateral Agent and (II) to
then acquire possession of such Possessory Collateral in a state specified in
clause (x) above;

(4) in the case of any account which constitutes a “deposit account” under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State.

“Designated Email Notification Address” means Ted.Gilpin@bcpartners.com;
provided that, so long as no Event of Default shall have occurred and be
continuing and no Market Value Event shall have occurred, the Company may, upon
at least five (5) Business Days’ written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate any other email
address as the Designated Email Notification Address.

“Designated Independent Dealer” means J.P. Morgan Securities LLC; provided that,
so long as no Market Value Event shall have occurred and no Event of Default
shall have occurred and be continuing, the Portfolio Manager may, upon at least
five (5) Business Days’ written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate another Independent
Dealer as the Designated Independent Dealer.

“EBITDA” means, with respect to any Portfolio Investment, “EBITDA” (or the
equivalent term) as defined in the Underlying Instruments with respect to such
Portfolio Investment (or, if not so defined, as determined by the Administrative
Agent in its commercially reasonable judgment, with any such determination to be
applied on a consistent basis with respect to any applicable Portfolio
Investment).

“Effective Date” has the meaning set forth in Section 2.04.

“Effective Date Initial Portfolio Investments” means the Parent Initial
Portfolio Investments and the OHA Initial Portfolio Investments, collectively.

“Effective Date Letter” means the letter agreement, dated as of the date hereof,
by and between the Company and the Administrative Agent.

 

- 9 -



--------------------------------------------------------------------------------

“Eligibility Criteria” has the meaning set forth in Section 1.03.

“Eligible Assignee” means at the time of any relevant assignment pursuant to
Section 10.06, (i) an Affiliate of the related assignor, (ii) a bank, (iii) an
insurance company or (iv) any Person, other than, solely in the case of this
clause (iv) and without limitation to clauses (i) through (iii), (a) any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person))
primarily engaged in the business of private investment management as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct or indirect competition with the Company or the
Portfolio Manager, or any Affiliate thereof that is an investment advisor,
(b) any Person controlled by, or controlling, or under common control with, or
which is a sponsor of, a Person referred to in clause (a) above, or (c) any
Person for which a Person referred to in clause (a) above serves as an
investment advisor with discretionary investment authority.

“Eligible Investments” has the meaning set forth in Section 4.01.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

“ERISA Event” means that (1) any of the Company or the Parent has underlying
assets which constitute “plan assets” within the meaning of the Plan Asset
Rules, (2) any of the Company, the Parent or any ERISA Affiliate sponsors,
maintains, contributes to, is required to contribute to any Plan or any ERISA
Affiliate has any material liability with respect to any Plan or (3) the Company
has any material liability with respect to any Plan.

“Event of Default” has the meaning set forth in Article VII.

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts representing Interest
Proceeds over (2) the projected amount required to be paid pursuant to
Section 4.05(a) and (b) on the next Interest Payment Date, the next Additional
Distribution Date or the Maturity Date, as applicable, in each case, as
determined by the Company in good faith and in a commercially reasonable manner
and verified by the Administrative Agent in the manner set forth in the
definitions of the terms “Permitted Distribution” and “Permitted Tax
Distribution”, as applicable.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Secured Party’s failure to comply with
Section 3.03(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

- 10 -



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that corresponds to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financing Commitment” means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender’s name on the
Transaction Schedule.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, as applied from time to time by the Company.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
capital leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as contractual surety and other contingent obligations to purchase,
to provide funds for payment, to supply funds to invest in any Person or
otherwise to assure a creditor against loss. Notwithstanding the foregoing,
“Indebtedness” shall not include (a) a commitment arising in the ordinary course
of business to purchase a future Portfolio Investment in accordance with the
terms of this Agreement, (b) any obligation of such Person to fund any

 

- 11 -



--------------------------------------------------------------------------------

Portfolio Investment constituting a Delayed Funding Term Loan, (c) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or investment to satisfy unperformed
obligations of the seller of such asset or investment, or (d) indebtedness of
the Borrower on account of the sale by the Borrower of the first out tranche of
any Portfolio Investment that arises solely as an accounting matter under ASC
860, provided that such indebtedness (i) is nonrecourse to the Borrower and
(ii) would not represent a claim against the Borrower in a bankruptcy,
insolvency or liquidation proceeding of the Borrower, in each case in excess of
the amount sold or purportedly sold.

“Indemnified Person” has the meaning specified in Section 5.03.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.04(b).

“Independent Dealer” means any of the following (as such list may be revised
from time to time by mutual agreement of the Company and the Administrative
Agent): (a) JPMorgan Securities, Deutsche Bank Securities Inc., Citigroup Global
Markets Inc., Goldman Sachs & Co., Société Générale Securities Services, Morgan
Stanley Smith Barney LLC, Bank of America Merrill Lynch, BNP Paribas Securities
Corp, Barclays Capital Inc., Credit Suisse Securities (UA) LLC, UBS Financial
Services Inc., Wells Fargo Clearing Services, LLC, Jefferies LLC or RBC Capital
Markets LLC or (b) any banking or securities Affiliate of any Person specified
in clause (a), but in no event including the Company or any Affiliate of the
Company.

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
“Ineligible Investment” by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment, except as set forth in Section 1.03(b)(1)) which has not been
approved by the Administrative Agent pursuant to Section 1.02 on or prior to its
Trade Date will be deemed to be an Ineligible Investment until such later date
(if any) on which such Portfolio Investment is so approved; provided further
that (x) any Participation Interest granted to the Company on the Effective Date
pursuant to the Parent Sale Agreement or the OHA Master Participation Agreement
that has not been elevated to an absolute assignment on or prior to the 45th
calendar day following the Effective Date (or, if the Company (or the Portfolio
Manager on its behalf) has used commercially reasonable efforts to effect such
elevation within such 45 calendar day period and has been unable to do so, the
90th calendar day following the Effective Date) and (y) any Participation
Interest granted to the Company pursuant to the KCAP Master Participation
Agreement that has not been elevated to an absolute assignment on or prior to
the 50th calendar day following the Effective Date (or, if the Company (or the
Portfolio Manager on its behalf) has used commercially reasonable efforts to
effect such elevation within such 50 calendar day period and has been unable to
do so, the 90th calendar day following the Effective Date), in each case, shall
constitute an Ineligible Investment until the date on which such elevation has
occurred.

“Information” means (i) the Loan Documents and the details of the provisions
thereof and (ii) all information received from the Company or any Affiliate
thereof relating to the Company or its business or any obligor in respect of any
Portfolio Investment in connection with the transactions contemplated by this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Initial Portfolio Investments” means the Portfolio Investments listed in
Schedule 5.

“Initial Seller” has the meaning set forth in the introductory section of this
Agreement.

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts (including closing fees, commitment fees,
facility fees, late payment fees, amendment fees, waiver fees, prepayment fees
and premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account or Unfunded Exposure
Account or any proceeds therefrom.

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any Loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning set forth in the introductory section of this Agreement.

“KCAP Master Participation Agreement” has the meaning set forth in the
introductory section of this Agreement.

“Lender Participant” has the meaning set forth in Section 10.06(c).

“Lenders” has the meaning set forth in the introductory section of this
Agreement.

“Liabilities” has the meaning set forth in Section 5.03.

“LIBO Rate” means, for each Calculation Period relating to an Advance, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Calculation Period; provided that if the LIBO
Screen Rate shall not be available at such time then the LIBO Rate for such
Calculation Period shall be the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBO Screen Rate for the longest period available that is shorter than
three months and (b) the LIBO Screen Rate for the shortest period available that
is longer than three months, in each case, at such time.

 

- 13 -



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for each Calculation Period relating to an Advance,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal to three months as displayed on such
day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“Lien” means any security interest, lien, charge, pledge, preference or
encumbrance of any kind, in each case, securing the payment of obligations,
including tax liens, mechanics’ liens and any liens that attach by operation of
law.

“Liquid Debt Security” means, as of any date of determination, a Debt Security
that has had traded volume through TRACE of at least $5,000,000 during the
thirty day period immediately preceding such date.

“Liquid Portfolio Investment” means, as of any date of determination, (i) a Loan
that has at least two bids available through LoanX/Markit Group Limited or
(ii) a Liquid Debt Security.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement or other similar credit agreement.

“Loan Assignment Agreement” has the meaning set forth in Section 8.01(a).

“Loan Documents” means this Agreement, each Sale Agreement, the Account Control
Agreement, the Effective Date Letter and such other agreements and documents,
and any amendments or supplements thereto or modifications thereof, in each case
executed or delivered by the Company or any Affiliate thereof with or in favor
of the Administrative Agent and/or the Lenders pursuant to the terms of this
Agreement or any of the other Loan Documents and any additional documents
delivered by the Company or any Affiliate thereof to or in favor of the
Administrative Agent and/or the Lenders in connection with any such amendment,
supplement or modification.

“Management Fee” means, with respect to any Interest Payment Date, the fee
payable to the Portfolio Manager for services rendered during the related
Calculation Period hereunder, which shall be equal to one-fourth of the product
of (i) the Management Fee Percentage multiplied by (ii) the average of the
values of the aggregate principal amount of the Portfolio Investments (other
than Ineligible Investments) on the first day and the last day of the related
Calculation Period. For the avoidance of doubt, the Portfolio Manager may waive
or defer the payment of any Management Fee in its sole discretion.

“Management Fee Percentage” means 0.50% per annum.

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

“Market Value” means, on any date of determination, (i) with respect to any
Liquid Portfolio Investment, the average indicative bid-side price (expressed as
a percentage) determined by LoanX, Inc. or Markit Group Limited, in the case of
a Loan, or the most recent price reported on TRACE in an amount at least equal
to $1,000,000, in the case of a Liquid Debt Security (or, in either case, if the
Administrative Agent determines in its sole discretion that such price is not
available or is not indicative of the actual current market value, the market
value of such Portfolio Investment as determined by the Administrative Agent in
good faith and in a commercially reasonable manner) and (ii) with respect to any
other Portfolio Investment, the market value of such Portfolio Investment as
determined by the Administrative Agent in good faith and in a commercially
reasonable manner, in each case, expressed as a percentage of par.

 

- 14 -



--------------------------------------------------------------------------------

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager (x) in the case of a dispute using written
executable bid(s), provides the Administrative Agent the executable bid(s) set
forth below no later than 12:00 p.m. New York City time on the Business Day
immediately following the related date of determination and (y) in the case of a
dispute using a valuation from a Nationally Recognized Valuation Provider,
provides the valuation set forth below no later than 12:00 p.m. New York City
time on the fifteenth Business Day following the related date of determination
(and, in the case of both clause (x) and clause (y), if such dispute occurs
after a Market Value Trigger Event, provides the executable bid(s) or valuation,
as applicable, to the Administrative Agent not later than the last day of the
related Market Value Cure Period.

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE, the
Portfolio Manager may, with respect to up to three such Portfolio Investments in
each calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Administrative Agent.
With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE, the
Portfolio Manager may, at the expense of the Company, obtain two written
executable bids (or, if two such bids are not available, one such bid) from
Independent Dealers for a principal amount of such Portfolio Investment at least
equal to the greater of (x) 50% of the aggregate principal amount of such
Portfolio Investment and (y) $2,000,000, and submit evidence of such bid or bids
to the Administrative Agent, at which time the average of the two bids, or, if
only one such bid is available, the average of the single bid and the market
value of such Portfolio Investment as determined by the Administrative Agent in
good faith and in a commercially reasonable manner, as the case may be, will
become the new Market Value.

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after the Business Day following receipt of notice
of such executable bid or valuation by the Administrative Agent until the
Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero, (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Dealer if, in the Administrative
Agent’s good faith judgment: (i) such Independent Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investment or portion thereof,
as applicable, substantially in accordance with the then-current market practice
in the principal market for such Portfolio Investment, as reasonably determined
by the Administrative Agent; (ii) such firm bid or such firm offer is not bona
fide, including due to the insolvency of the Independent Dealer or (iii) the
Administrative Agent does not have the ability to execute any such bid by
selling any portion of such Portfolio Investment held by the Administrative
Agent or its Affiliate for its own account to any such Independent Dealer
(either directly or indirectly

 

- 15 -



--------------------------------------------------------------------------------

through a broker or other intermediary reasonably acceptable to the
Administrative Agent) at the time (but no earlier than the time) such bid is
delivered to the Administrative Agent by the Portfolio Manager and (D) no
valuation provided by a Nationally Recognized Valuation Provider shall be
effective unless it takes into account factors commonly used by market
participants in conducting valuation processes, including without limitation
(i) industry and comparable company analysis, (ii) market yield assumptions,
(iii) credit fundamentals, cyclical nature, and outlook of the business of the
Portfolio Investment’s obligor; and (iv) historical material debt-financed
acquisitions consummated by the Portfolio Investment’s obligor and is in form
and substance reasonably acceptable to the Administrative Agent; provided that,
for purposes of determining whether a valuation provided by a Nationally
Recognized Valuation Provider is reasonably acceptable to it, the Administrative
Agent shall take into account the fact that such valuation includes the factors
set forth in clauses (D)(i) through (iv) above.

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio on a monthly basis or upon the reasonable
request of the Portfolio Manager (but no more frequently than 3 requests per
calendar month). Any notification from the Administrative Agent to the Company
that the events set forth in clause (A)(i) of the definition of the term Market
Value Event have occurred and are continuing shall be accompanied by a written
statement showing the then-current Market Value of each Portfolio Investment.

“Market Value Cure” means, on any date of determination, (i) with the consent of
the Administrative Agent (not to be unreasonably delayed), the contribution by
the Parent of additional Portfolio Investments and the Delivery thereof by the
Company to the Collateral Agent pursuant to the terms hereof, (ii) the
contribution by the Parent of cash to the Company and the Delivery thereof by
the Company to the Collateral Agent pursuant to the terms hereof (which amounts
shall be deposited in the MV Cure Account), (iii) the sale by the Company of one
or more Portfolio Investments in accordance with the requirements of this
Agreement, (iv) the prepayment by the Company of an aggregate principal amount
of Advances (together with accrued and unpaid interest thereon) or (v) any
combination of the foregoing clauses (i), (ii), (iii) and (iv), in each case
during the Market Value Cure Period, at the option of the Portfolio Manager, and
in an amount such that immediately after giving effect to all such actions the
Net Advances are less than the product of (a) Net Asset Value and (b) the Market
Value Cure Level; provided that, any Portfolio Investment contributed to the
Company in connection with the foregoing must meet all of the applicable
Eligibility Criteria (unless otherwise consented to by the Administrative Agent)
and the Concentration Limitations shall be satisfied immediately after such
contribution.

In connection with any Market Value Cure under clause (i) above, (x) a Portfolio
Investment shall be deemed to have been contributed to the Company if there has
been a valid, binding and enforceable contract for the assignment of such
Portfolio Investment to the Company and, in the reasonable judgment of the
Portfolio Manager, such assignment will settle, in the case of a Loan, within
ten (10) Business Days after the related Trade Date and, in the case of any
other Portfolio Investment, within three (3) Business Days after the related
Trade Date and the Company (or the Portfolio Manager on its behalf) shall use
its commercially reasonable efforts to effect any such assignment within such
time period and (y) the Administrative Agent shall use commercially reasonable
efforts to reply to a request to approve the applicable Portfolio Investment for
contribution within one (1) Business Day of the request by the Company (or the
Portfolio Manager on its behalf) for such approval.

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

“Market Value Cure Level” has the meaning set forth in the Transaction Schedule.

 

- 16 -



--------------------------------------------------------------------------------

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of a Market Value Trigger Event and ending at the close of business
in New York two (2) Business Days thereafter (provided that the Administrative
Agent shall have the right in its sole discretion to extend such deadline in
writing (including via email)) .

“Market Value Event” means (A) the occurrence of both of the following events
(i) a Market Value Trigger Event and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, ten (10) Business Days (or such longer
period of time agreed to by the Administrative Agent in writing (including via
email) in its sole discretion) after the related Trade Date thereof and (ii) in
the case of any other Portfolio Investment, three (3) Business Days (or such
longer period of time agreed to by the Administrative Agent in writing
(including via email) in its sole discretion) after the related Trade Date
thereof.

“Market Value Trigger” has the meaning set forth in the Transaction Schedule.

“Market Value Trigger Event” means an event that shall have occurred if the
Administrative Agent has determined and notified the Portfolio Manager in
writing as of any date that the Net Advances exceed the product of (a) the Net
Asset Value and (b) the Market Value Trigger.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, any Seller or the
Portfolio Manager, (b) the ability of the Company, any Seller or the Portfolio
Manager to perform its obligations under this Agreement or any of the other Loan
Documents or (c) the rights of or benefits available to the Agents, the
Securities Intermediary or the Lenders under this Agreement or any of the other
Loan Documents.

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon (other than a waiver of the application of the Adjusted Applicable
Margin), or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment (other than a waiver of the application
of the Adjusted Applicable Margin), or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

“Maximum Rate” has the meaning set forth in Section 10.08.

 

- 17 -



--------------------------------------------------------------------------------

“Mezzanine Obligation” means a Portfolio Investment which is unsecured,
subordinated debt of the obligor.

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below; provided that, on and after any Commitment Increase
Date, the Minimum Funding Amount shall be the amount set forth in the last row
below plus 80% of the increase in the Financing Commitment resulting from the
Commitment Increase Request and any prior Commitment Increase Request:

 

Period Start Date

   Period End Date    Minimum Funding Amount
(U.S.$)  

Effective Date

   January 8, 2020    $ 13,200,000  

January 9, 2020

   June 18, 2020    $ 72,500,000  

June 19, 2020

   Last day of the Reinvestment Period    $ 92,000,000  

“MV Cure Account” means the account established by the Securities Intermediary
and set forth on the Transaction Schedule and any successor accounts established
in connection with the resignation or removal of the Securities Intermediary.

“Nationally Recognized Valuation Provider” means (i) Lincoln International LLC
(f/k/a Lincoln Partners LLC), (ii) Valuation Research Corporation, (iii) Duff &
Phelps, LLC, (iv) Hilco Capital, (v) Alvarez & Marsal, (vi) Murray Devine and
(vii) Houlihan Lokey; provided that any independent entity providing
professional asset valuation services may be added to this definition by the
Company (with the consent of the Administrative Agent) or added to this
definition by the Administrative Agent from time to time by notice thereof to
the Company and the Portfolio Manager; provided, further, that the
Administrative Agent may remove any provider from this definition by thirty
(30) days’ prior written notice to the Company and the Portfolio Manager so long
as, after giving effect to such removal, there are at least three providers
designated pursuant to this definition.

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts (including cash and Eligible Investments) representing
Principal Proceeds (other than Principal Proceeds that have been designated to
pay a portion of the purchase price in respect of any Purchase Commitments which
have traded but not settled).

“Net Asset Value” means, on any date of determination, the sum of (A) the sum of
the product for each Portfolio Investment, other than, for any Loan, the
unfunded commitment amount of a Delayed Funding Term Loan of (x) the Market
Value of such Portfolio Investment (both owned and in respect of which there is
an outstanding Purchase Commitment that has traded but has not settled)
multiplied by (y) the funded principal amount of such Portfolio Investment plus
(B) the amounts then on deposit in the Unfunded Exposure Account (including, in
each case, cash and Eligible Investments); provided that, for the avoidance of
doubt, (1) the Concentration Limitation Excess, (2) any Portfolio Investment
which has traded but not settled (x) in the case of a Loan, within ten
(10) Business Days (or such longer period of time agreed to by the
Administrative Agent in writing (including via email) in its sole discretion)
after the related Trade Date thereof and (y) in the case of any other Portfolio
Investment,

 

- 18 -



--------------------------------------------------------------------------------

within 3 Business Days (or such longer period of time agreed to by the
Administrative Agent in writing (including via email) in its sole discretion)
after the related Trade Date thereof and (3) any Ineligible Investments will be
excluded from the calculation of the Net Asset Value and assigned a value of
zero for such purposes. For the avoidance of doubt, if the trade date for the
sale of a Portfolio Investment has occurred, but the related settlement date has
not occurred, then Net Asset Value of such Portfolio Investment shall be
calculated in accordance with this definition as if such Portfolio Investment
remains owned by the Company until the applicable settlement date.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments repurchased by the Parent or an Affiliate
thereof prior to such date.

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, the earlier of (i) December 18, 2021 and
(ii) the Non-Call Termination Date.

“Non-Call Termination Date” means any date (i) during the Reinvestment Period on
which (x) the Company (or the Portfolio Manager on its behalf) has submitted at
least ten (10) Notices of Acquisition (including all related information
required to be delivered in connection therewith pursuant to Section 1.02) to
the Administrative Agent in the immediately preceding twelve month period
relating to proposed Portfolio Investments each of which (A) satisfy all of the
Eligibility Criteria, (B) would not cause any of the Concentration Limitations
to be exceeded on a pro forma basis immediately after giving effect to their
proposed acquisition and (C) is similar in nature to the Initial Portfolio
Investments or is otherwise of a nature set forth in the Effective Date Letter
(in each case, as reasonably determined by the Administrative Agent) and (y) the
Administrative Agent has failed to approve the Portfolio Investments proposed to
be acquired in at least five (5) of such Notices of Acquisition within the time
period specified in Section 1.02(c); provided that if the Administrative Agent
initially does not approve but then subsequently approves any such Portfolio
Investment, it shall be deemed an approval of such Portfolio Investment to the
extent that the applicable Portfolio Investment is subsequently purchased by the
Company, (ii) JPMorgan Chase Bank, National Association ceases to act as
Administrative Agent, (iii) the Advances bear interest at a rate other than the
LIBO Rate or any replacement index implement pursuant to Section 3.01(h)(ii),
except to the extent such rate is consistent with the rate that the initial
Lender or its affiliates are generally charging under comparable provisions of
credit facilities provided by them to similarly situated special purpose entity
borrowers whose primary assets consist of loans and/or debt securities of the
same general nature as the Portfolio Investments (it being understood that the
spread over such index rate or other rate adjustment based on the credit risk of
the related collateral assets or portfolio manager will not constitute a
component of the interest rate charged by the initial Lender or its affiliates
for purposes of determining comparability under this clause (iii)), or (iv) on
which a Market Value Cure Failure occurs or the maturity of the Obligations is
accelerated following the occurrence of an Event of Default.

“Notice of Acquisition” has the meaning set forth in Section 1.02(a).

“OHA” has the meaning set forth in the introductory section of this Agreement.

“OHA Initial Portfolio Investments” means the Portfolio Investments listed in
Part B of Schedule 5.

“OHA Master Participation Agreement” has the meaning set forth in the
introductory section of this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent” means Portman Ridge Finance Corporation.

“Parent Initial Portfolio Investments” means the Portfolio Investments listed in
Part A of Schedule 5.

“Parent Sale Agreement” has the meaning set forth in the introductory section of
this Agreement.

“Participant Register” has the meaning specified in Section 10.06(d).

“Participation Interest” means a participation interest in a Loan.

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

“Permitted Distribution” means, on any Business Day, distributions of Interest
Proceeds or Principal Proceeds (at the discretion of the Company) to the Parent
(or other permitted equity holders of the Company); provided that amounts may be
distributed pursuant to this definition (a) in the case of Interest Proceeds,
only to the extent of available Excess Interest Proceeds and (b) in the case of
Principal Proceeds, only after the last day of the Ramp-Up Period and prior to
the last day of the Reinvestment Period and, in each case, only so long as
(i) no Default or Event of Default has occurred and is continuing (or would
occur after giving effect to such Permitted Distribution), (ii) no Market Value
Event shall have occurred (or would occur after giving effect to such Permitted
Distribution), (iii) the Borrowing Base Test is satisfied (and will be satisfied
after giving effect to such Permitted Distribution), (iv) the Company gives at
least two (2) Business Days’ prior written notice thereof to the Administrative
Agent, the Collateral Agent and the Collateral Administrator, (v) not more than
four Permitted Distributions are made in any single Calculation Period and
(vi) the Company and (solely as it relates to the amount of Excess Interest
Proceeds, the calculations underlying clauses (ii) and (iii) above and whether
an event specified in clause (i) above would occur after giving effect to such
Permitted Distribution) the Administrative Agent confirm in writing (which may
be by email) to the Collateral Agent and the Collateral Administrator that the
conditions to a Permitted Distribution set forth herein are satisfied. Nothing
in this definition shall limit the right of the Company to make a Permitted Tax
Distribution.

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith,

 

- 20 -



--------------------------------------------------------------------------------

(c) Liens granted pursuant to or by the Loan Documents, (d) judgement Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management, operating account arrangements and netting
arrangements, (f) with respect to collateral underlying any Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the underlying instruments related to such Portfolio Investment, (g) as to any
agented Portfolio Investment, Liens in favor of the agent on behalf of all the
lenders to the related obligor, (h) Liens of clearing agencies, broker-dealers
and similar Liens incurred in the ordinary course of business, provided that
such Liens (x) attach only to the securities (or proceeds) being purchased or
sold and (y) secure only obligations incurred in connection with such purchase
or sale, and not any obligation in connection with financing and (i) as to any
loan underlying a Participation Interest, Liens that will be released
simultaneously with the execution and delivery of the applicable Sale Agreement
pursuant to which such Participation Agreement is acquired by the Company.

“Permitted Tax Distribution” means distributions to the Parent (from the
Collection Account or otherwise) to the extent required to allow the Parent to
make sufficient distributions to qualify as a regulated investment company, and
to otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company’s liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company’s liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and
(B) amounts may be distributed pursuant to this definition only from Excess
Interest Proceeds and, after the last day of the Ramp-Up Period and prior to the
last day of the Reinvestment Period, Principal Proceeds and so long as (i) the
Borrowing Base Test is satisfied (and will be satisfied after giving effect to
such Permitted Tax Distribution), (ii) the Company gives at least two
(2) Business Days prior notice thereof to the Administrative Agent, the
Collateral Agent and the Collateral Administrator, (iii) if any such Permitted
Tax Distributions are made after the occurrence and during the continuance of an
Event of Default, the amount of Permitted Tax Distributions made in any 365
calendar day period shall not exceed U.S.$1,500,000 and (iv) the Company and
(solely as it relates to the amount of Excess Interest Proceeds and the
calculations underlying clauses (B)(i) and (B)(iii) above) the Administrative
Agent have confirmed in writing (which may be by email) to the Collateral Agent
and the Collateral Administrator that the conditions to a Permitted Tax
Distribution set forth herein are satisfied.

“Permitted Working Capital Lien” has meaning set forth in the definition of
“Senior Secured Loan”.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

- 21 -



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

“Portfolio” means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

“Portfolio Investments” has the meaning set forth in the introductory section of
this Agreement.

“Portfolio Investment Material Event” means (i) any default in respect of a
Portfolio Investment as a result of (A) a failure to make any payment of
principal or interest due thereunder, (B) a breach of any financial covenant
applicable thereto, (C) a bankruptcy or insolvency event thereunder, (D) a
failure to perfect or maintain the perfection of any security interest or lien
granted thereunder with respect to a material portion of the collateral
thereunder or (E) a change of control event thereunder; (ii) any acceleration of
indebtedness under a Portfolio Investment in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement or other
instrument) or (iii) any other event or circumstance with respect to a Portfolio
Investment that is (in the determination of the Company or the Portfolio Manager
in their respective sole discretion) material.

“Portfolio Manager” has the meaning set forth in the introductory section of
this Agreement.

“Possessory Collateral” has the meaning set forth in the definition of the term
“Deliver”.

“Post-Effective Date Initial Portfolio Investments” means the Portfolio
Investments listed in Part C of Schedule 5.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Collateral Accounts (including cash contributed by the Company), in each case
other than Interest Proceeds or amounts on deposit in the Unfunded Exposure
Account.

“Priority of Payments” has the meaning set forth in Section 4.05.

“Proceeding” has the meaning set forth in Section 10.07(b).

“Purchase” means each acquisition of a Portfolio Investment hereunder (other
than by Substitution), including, for the avoidance of doubt, by way of a
Participation Interest in the case of Initial Portfolio Investments or
contribution by the Parent to the Company pursuant to the Parent Sale Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Purchase Commitment” has the meaning set forth in Section 1.02(a).

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, June 18, 2020.

“Register” has the meaning set forth in Section 3.01(c).

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) December 18,
2022, (ii) the date on which a Market Value Event occurs (unless waived by the
Administrative Agent in its sole discretion) and (iii) the date on which an
Event of Default occurs; provided that, in the case of this clause (iii), with
the written consent of the Required Lenders and the Administrative Agent (which
consent may be granted or withheld in their respective sole discretion), at the
request of the Portfolio Manager, the Reinvestment Period may be reinstated if
such Event of Default is waived or is cured prior to any declaration of the
Secured Obligations as due and payable pursuant to Article VII as a result of
such Event of Default.

“Related Parties” has the meaning set forth in Section 9.01.

“Request for Advance” has the meaning set forth in Section 2.03(d).

“Required Lenders” means Lenders holding 50.1% or more of the sum of (i) the
aggregate principal amount of the outstanding Advances plus (ii) the aggregate
undrawn amount of the outstanding Financing Commitments.

“Responsible Officer” means with respect to the Collateral Agent, the Securities
Intermediary or the Collateral Administrator, any officer of such Person
customarily performing functions with respect to corporate trust matters and,
with respect to a particular corporate trust matter under this Agreement, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject in each case, having
direct responsibility for the administration of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

“Sale Agreements” has the meaning set forth in the introductory section of this
Agreement.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

 

- 23 -



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens permitted under the related Underlying Instruments that are reasonable and
customary for similar Loans) under Applicable Law (other than a Loan that is
second priority to a Permitted Working Capital Lien) and (ii) the Portfolio
Manager determines in good faith that the value of the collateral securing the
Loan (including based on enterprise value) on or about the time of origination
or acquisition by the Company equals or exceeds the outstanding principal
balance thereof plus the aggregate outstanding balances of all other Loans of
equal or higher seniority secured by the same collateral.

“Secured Obligation” has the meaning set forth in Section 8.02(a).

“Secured Party” has the meaning set forth in Section 8.02(a).

“Securities Intermediary” has the meaning set forth in the introductory section
of this Agreement.

“Seller” means each of the Initial Seller, OHA and KCAP and “Sellers” means the
Initial Seller, OHA and KCAP, collectively.

“Senior Secured Loan” means any Loan or Debt Security, that (i) is not (and is
not expressly permitted by its terms to become) contractually subordinate in
right of payment to any obligation of the obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(other than pursuant to a Permitted Working Capital Lien and customary waterfall
provisions contained in the applicable loan agreement), (ii) is secured by a
pledge of collateral, which security interest is (a) validly perfected and first
priority under Applicable Law (subject to liens permitted under the applicable
credit agreement that are reasonable for similar Loans or Debt Securities, and
liens accorded priority by law in favor of any Governmental Authority) or (b)(1)
validly perfected and second priority in the accounts, documents, instruments,
chattel paper, letter-of-credit rights, supporting obligations, deposit
accounts, investments accounts (as such terms are defined in the UCC) and any
other assets securing any Working Capital Revolver under Applicable Law and
proceeds of any of the foregoing (a first priority lien on such assets a
“Permitted Working Capital Lien”) and (2) validly perfected and first priority
(subject to liens permitted under the related Underlying Instruments that are
reasonable and customary for similar Loans or Debt Securities) in all other
collateral under Applicable Law, and (iii) the Portfolio Manager determines in
good faith that the value of the collateral for such Loan or Debt Security
(including based on enterprise value) on or about the time of acquisition equals
or exceeds the outstanding principal balance of the Loan or Debt Security plus
the aggregate outstanding balances of all other Loans or Debt Securities of
equal or higher seniority secured by a first priority Lien over the same
collateral.

“Settlement Date” has the meaning set forth in Section 1.03.

 

- 24 -



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair value of such Person’s present
assets; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that notwithstanding any provision herein to the
contrary, the term “Subsidiary” shall not include any Person that constitutes an
investment held by the Company in the ordinary course of business and that is
not, under GAAP, consolidated on the financial statements of the Company.

“Substitute Portfolio Investment” has the meaning specified in Section 1.06.

“Substitution” has the meaning specified in Section 1.06.

“Substitution Date” has the meaning specified in Section 1.03.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TRACE” means the Trade Reporting and Compliance Engine.

“Trade Date” has the meaning set forth in Section 1.03.

“Transaction Schedule” has the meaning set forth in the introductory section of
this Agreement.

“UCC” means the Uniform Commercial Code in effect in the State of New York.

“Uncertificated Security” has the meaning set forth in the UCC.

“Underlying Instruments” means the loan agreement, credit agreement, indenture
or other agreement pursuant to which a Portfolio Investment has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Portfolio Investment or of which the holders of
such Portfolio Investment are the beneficiaries.

“Unfunded Exposure Account” means the account established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of funds
used to cash collateralize the Unfunded Exposure Amount and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

 

- 25 -



--------------------------------------------------------------------------------

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan, an amount equal to the aggregate amount of all
unfunded commitments associated with such Delayed Funding Term Loan.

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (i) 0 and (ii) the aggregate Unfunded Exposure Amount
for all Portfolio Investments minus the sum of (x) the amounts on deposit in the
Unfunded Exposure Account and (y) 2.5% of the Collateral Principal Amount.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, the obligor’s leverage ratio in respect of which (determined based on
the aggregate commitment amount thereof (whether funded or unfunded) to EBITDA
for the period of four fiscal quarters ending on or most recently ended prior to
such date for which financial statements are available (as calculated in
accordance with the related Underlying Instruments)) does not exceed 0.75x (or
such larger ratio as the Administrative Agent may agree in its sole discretion).

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01. Purchases of Portfolio Investments. On the Effective Date, the
Company will acquire (i) the Parent Initial Portfolio Investments from the
Initial Seller pursuant to the Parent Sale Agreement and (ii) the OHA Initial
Portfolio Investments from OHA, in each case, subject to the terms and
conditions specified in this Agreement. Not later than 15 Business Days
following the Effective Date, the Company will acquire the Post-Effective Date
Initial Portfolio Investments from KCAP pursuant to the KCAP Master
Participation Agreement, subject to the terms and conditions set forth herein.
From time to time during the Reinvestment Period, the Company may Purchase
additional Portfolio Investments, or request that Portfolio Investments be
Purchased for the Company’s account, all on and subject to the terms and
conditions set forth herein.

SECTION 1.02. Procedures for Purchases and Related Advances.

(a) Timing of Notices of Acquisition. No later than five (5) Agent Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment (other than an Initial Portfolio
Investment, except as set forth in Section 1.03(b)(1) below) be made by it or
for its account (a “Purchase Commitment”), the Portfolio Manager, on behalf of
the Company, shall deliver to the Administrative Agent a notice of acquisition
(a “Notice of Acquisition”). No Notice of Acquisition shall be required to be
delivered in respect of any Initial Portfolio Investment except as set forth in
Section 1.03(b)(1) below, and the execution of the applicable Sale Agreement
shall constitute the “Purchase Commitment” in respect thereof.

(b) Contents of Notices of Acquisition. Each Notice of Acquisition shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent, the
Portfolio Manager and the Company may reasonably agree (which shall initially be
the format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request to the extent such
information is reasonably available to the Portfolio Manager.

 

- 26 -



--------------------------------------------------------------------------------

(c) Eligibility of Portfolio Investments. The Administrative Agent shall have
the right, on behalf of all Lenders, to request additional information regarding
any proposed Portfolio Investment. The Administrative Agent shall notify the
Portfolio Manager and the Company of its approval or failure to approve each
Portfolio Investment proposed to be acquired pursuant to a Notice of Acquisition
(and, if approved, an initial determination of the Market Value for such
Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Notice of Acquisition and any
information reasonably requested in connection therewith); provided that (i) any
Initial Portfolio Investment shall be deemed to be approved by the
Administrative Agent except as set forth in Section 1.03(b)(1) below) and
(ii) the failure of the Administrative Agent to notify the Portfolio Manager and
the Company of its approval in accordance with this Section 1.02(c) shall be
deemed to be a disapproval of such proposed acquisition.

(d) The failure of the Administrative Agent to approve the acquisition of a
Portfolio Investment will not prohibit the Company from acquiring such Portfolio
Investment (subject to the conditions set forth in Section 1.03); provided that
any Portfolio Investment not so approved prior to its Trade Date shall be deemed
to be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment is so approved.

SECTION 1.03. Conditions to Purchases and Substitutions.

(a) No Purchase Commitment, Purchase or Substitution shall be entered into or
made unless each of the following conditions is satisfied as of the date on
which such Purchase Commitment is entered into or such Purchase would otherwise
be made (such Portfolio Investment’s “Trade Date” or, in the case of a
Substitution, the date on which the Company consummates a Substitution (the
“Substitution Date”):

(1) the information contained in the Notice of Acquisition accurately describes,
in all material respects, such Portfolio Investment and such Portfolio
Investment satisfies the eligibility criteria set forth in Schedule 3 (the
“Eligibility Criteria”);

(2) with respect to a Purchase, the proposed Settlement Date for such Portfolio
Investment is not later than (i) in the case of a Loan, the date that is ten
(10) Business Days (or such longer period of time agreed to by the
Administrative Agent in writing (including via email) in its sole discretion)
after such Trade Date or (ii) in the case of any other Portfolio Investment, the
date that is three (3) Business Days (or such longer period of time agreed to by
the Administrative Agent in writing (including via email) in its sole
discretion) after such Trade Date;

(3) no Market Value Event has occurred and no Event of Default or event that,
with notice or lapse of time or both, would constitute an Event of Default (a
“Default”), has occurred and is continuing (unless, in the case of a Default,
such Default would be cured by such asset purchase and no other Default or Event
of Default has occurred and is continuing (in each case, as determined by the
Administrative Agent in its commercially reasonable judgment)), and the
Reinvestment Period has not otherwise ended; and

(4) immediately after giving pro forma effect to the Purchase of such Portfolio
Investment and the related Advance, the Borrowing Base Test is satisfied or, if
the Borrowing Base Test was not satisfied immediately prior to such Purchase,
the Borrowing Base Test will be improved by such Purchase.

 

- 27 -



--------------------------------------------------------------------------------

(b) In addition to the conditions to such Purchase Commitment and Purchase set
forth in clause (a) above, the Company shall not enter into the KCAP Master
Participation Agreement or Purchase the Post-Effective Date Initial Portfolio
Investments unless each of the following conditions is satisfied (or waived by
the Administrative Agent (including via email) in its sole discretion) as of the
date on which the KCAP Master Participation Agreement is entered into:

(1) either (A) the KCAP Master Participation Agreement is entered into and the
purchase price is paid thereunder on or prior to 5:00 p.m. New York City time on
the date that is fifteen (15) Business Days following the Effective Date or
(B) a Notice of Acquisition has been submitted with respect to the
Post-Effective Date Initial Portfolio Investments in accordance with
Section 1.02;

(2) the KCAP Master Participation Agreement is in the form attached to the
Effective Date Letter (except to the extent consented to by the Administrative
Agent in writing (including via email));

(3) the Administrative Agent (or its counsel) shall have received one or more
reasonably satisfactory written opinions of counsel for the Company and KCAP
covering such matters with respect to the KCAP Master Participation Agreement as
the Administrative Agent shall reasonably request; and

(4) the Administrative Agent shall have received (A) documents referred to in
Section 2.05(d) in respect of KCAP, (B) a financing statement described in
Section 2.05(g) in respect of the backup security interest of the Company in the
Post-Effective Date Portfolio Investments, (C) a UCC lien search with respect to
KCAP described in Section 2.05(h) and (D) evidence described in Section 2.05(j)
with respect to the KCAP Master Participation Agreement and the Post-Effective
Date Portfolio Investments.

(c) If the above conditions to a Purchase Commitment, a Purchase or a
Substitution are satisfied or waived by the Administrative Agent, the Portfolio
Manager shall determine, in consultation with the Administrative Agent and with
notice to the Collateral Agent, the date on which such Purchase (if any) or
Substitution shall settle (the “Settlement Date” for such Portfolio Investment).
With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment (or, in the case of a Portfolio Investment that is a
Participation Interest, the date on which such Participation Interest is
elevated to a full assignment) and its receipt thereof (and at other times
thereafter promptly following the written request of the Administrative Agent
(including via email)), the Portfolio Manager shall provide to the
Administrative Agent a copy of the executed assignment agreement (or, in the
case of a Portfolio Investment that is not a Loan, the executed purchase
agreement or similar instrument) pursuant to which such Portfolio Investment was
assigned, sold or otherwise transferred to the Company.

SECTION 1.04. Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that (a) subject to Section 6.02(w), the
Company may sell any Portfolio Investment (including any Ineligible Investment)
or other asset without such consent so long as (x) immediately prior to such
sale or other disposition, (i) no Market Value Event has occurred and (ii) no
Default or Event of Default has occurred and is continuing (unless, in the case
of this subclause (ii), such Default or Event of Default will be cured by such
asset sale and no other Default or Event of Default has occurred and is
continuing), (y) after giving effect thereto, no

 

- 28 -



--------------------------------------------------------------------------------

Market Value Trigger Event and no Default or Event of Default will occur and
(z) the sale of such asset by the Company shall be on an arm’s-length basis at
fair market value and in accordance with the Portfolio Manager’s standard market
practices, (b) within two (2) Business Days of any Delayed Funding Term Loan
with an unfunded commitment becoming an Ineligible Investment, the Company,
subject to subclauses (x) and (y) of clause (a) above, shall sell such Delayed
Funding Term Loan and shall pay any amount payable in connection with such sale,
(c) upon the request of the Administrative Agent within two (2) Business Days of
any other Portfolio Investment becoming an Ineligible Investment, the Company
shall, subject to subclauses (x) and (y) of clause (a) above, use commercially
reasonable efforts to sell such Portfolio Investment, (d) the Company may sell,
transfer or dispose of Portfolio Investments in accordance with a Sale Agreement
in the event a breach of one or more representations, warranties, undertakings
or covenants made by the applicable Seller with respect thereto, (e) the Company
may effect Substitutions in accordance with Section 1.06 and (f) the Company may
sell, transfer or dispose of Portfolio Investments at a price at least equal to
par to the extent required by the terms of the applicable Underlying
Instruments.

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Collateral Accounts) without the prior
written consent of the Administrative Agent (which consent may be granted or
withheld in the sole discretion of the Administrative Agent), (ii) following the
occurrence of a Market Value Event, the Company shall use commercially
reasonable efforts to sell Portfolio Investments (individually or in lots,
including a lot comprised of all of the Portfolio Investments) at the sole
direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that the Administrative Agent shall only require
sales at the direction of the Required Lenders and at least equal to the
then-current fair market value and in accordance with the Administrative Agent’s
standard market practices) and the proceeds from such sales shall be used to
prepay the Advances outstanding hereunder and (iii) following the occurrence of
a Market Value Event, the Portfolio Manager shall have no right to act on behalf
of, or otherwise direct, the Company, the Administrative Agent, the Collateral
Agent or any other Person in connection with a sale of Portfolio Investments
pursuant to any provision of this Agreement except with the prior written
consent of the Administrative Agent. With respect to any sale of a Portfolio
Investment the trade date of which was prior to the occurrence of an Event of
Default or Market Value Event, as applicable, and the settlement date is
scheduled to occur on a date following such Event of Default or Market Value
Event, the Administrative Agent shall consent to such sale so long as all
applicable criteria set forth in the immediately preceding paragraph were
satisfied as of the trade date for such sale. Following the occurrence of a
Market Value Event and in connection with the sale of any Portfolio Investment
by or at the direction of the Administrative Agent, the Portfolio Manager shall
take such actions as the Administrative Agent may reasonably request in writing
(including via email) to facilitate the consummation of such sale.

Any prepayments made pursuant to the immediately preceding paragraph shall
automatically reduce the Financing Commitments as provided in Section 4.07(b).

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

(i) notify the Company at the Designated Email Notification Address promptly
upon distribution of bid solicitations regarding the sale of such Portfolio
Investments; and

 

- 29 -



--------------------------------------------------------------------------------

(ii) direct the Company to sell such Portfolio Investments to the Designated
Independent Dealer if the Designated Independent Dealer provides the highest bid
in the case where bids are received in respect of the sale of such Portfolio
Investments, it being understood that if the Designated Independent Dealer
provides a bid to the Administrative Agent that is the highest bona fide bid to
purchase a Portfolio Investment on a line-item basis where such Portfolio
Investment is part of a pool of Portfolio Investments for which there is a bona
fide bid on a pool basis proposed to be accepted by the Administrative Agent (in
its sole discretion), then the Administrative Agent shall accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent Dealer if,
in the Administrative Agent’s judgment (acting reasonably):

(A) either:

(x) the Designated Independent Dealer is ineligible to accept assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for the relevant Portfolio Investments; or

(y) the Designated Independent Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, to it; or

(B) such bid is not bona fide, including, without limitation, due to (x) the
insolvency of the Designated Independent Dealer or (y) the inability, failure or
refusal of the Designated Independent Dealer to settle the purchase of the
relevant Portfolio Investments or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales). None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Securities Intermediary, the Collateral Agent or any
Affiliate of any thereof shall incur any liability to the Company, the Portfolio
Manager, any Lender or any other Person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any Person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate Applicable Law.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 1.05. Additional Equity Contributions. Notwithstanding anything in this
Agreement to the contrary, the Parent may, but shall have no obligation to, at
any time or from time to time make a capital contribution to the Company for any
purpose, including for the purpose of curing any Default or Event of Default, in
connection with a Market Value Cure, satisfying any Borrowing Base Test,
enabling the acquisition or sale of any Portfolio Investment or satisfying any
conditions under Section 2.04. Each contribution shall either be made (a) in
cash, (b) by assignment and contribution of Cash Equivalents and/or (c) by
assignment and contribution of a Portfolio Investment that satisfies all of the
Eligibility Criteria and the Concentration Limitations and could otherwise be
sold to the Company in compliance with this Agreement.

SECTION 1.06. Substitutions. The Company may replace a Portfolio Investment with
another Portfolio Investment (each such replacement, a “Substitution” and such
new Portfolio Investment, a “Substitute Portfolio Investment”) so long as the
Company has submitted a Notice of Acquisition and all other applicable
conditions precedent set forth in Section 1.03(a) have been satisfied with
respect to each Substitute Portfolio Investment to be acquired by the Company in
connection with such Substitution. In no event shall the aggregate outstanding
balance of Portfolio Investments in the Portfolio subject to a Substitution,
together with the aggregate outstanding balance of Portfolio Investments sold to
the Initial Seller by the Company, exceed 20% of the Net Purchased Loan Balance
measured as of the date of such sale.

SECTION 1.07. Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

ARTICLE II

THE ADVANCES

SECTION 2.01. Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Lender hereby severally
agrees to make available to the Company Advances, in U.S. dollars, in an
aggregate amount outstanding not exceeding the amount of such Lender’s Financing
Commitment. The Financing Commitments shall terminate on the earliest of (a) the
last day of the Reinvestment Period, (b) the Maturity Date and (c) the
occurrence of a Market Value Event.

SECTION 2.02. [Reserved].

SECTION 2.03. Advances; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 and/or an Advance set forth in
Section 2.05 as of (i) both the related Trade Date and Settlement Date and/or
(ii) the Advance date, as applicable, the Lenders will (ratably in accordance
with their respective Financing Commitments) make the applicable Advance
available to the Company on the related Settlement Date (or otherwise on the
related Advance date if no Portfolio Investment is being acquired on such date)
as provided herein.

(b) Except as expressly provided herein, the failure of any Lender to make any
Advance required hereunder shall not relieve any other Lender of its obligations
hereunder. If any Lender shall fail to provide any Advance to the Company
required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

 

- 31 -



--------------------------------------------------------------------------------

(c) Subject to Section 2.03(f), the Company shall use the proceeds of the
Advances received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans in accordance with the Underlying
Instruments relating thereto; provided that, if the proceeds of an Advance are
deposited in the Collection Account as provided in Section 3.01 prior to or on
the expected Settlement Date for any Portfolio Investment but the Company is
unable to Purchase such Portfolio Investment on the related expected Settlement
Date, or if there are proceeds of such Advance remaining after such Purchase,
then, subject to Section 3.01(a), upon written notice from the Portfolio
Manager, the Collateral Agent shall apply such proceeds on such date as provided
in Section 4.05. The proceeds of the Advances shall not be used for any other
purpose except to the extent expressly set forth in the Effective Date Letter.
Notwithstanding the foregoing, if the purchase price of a Portfolio Investment
with respect to which a Notice of Acquisition has been approved by the
Administrative Agent and which could otherwise have been acquired with the
proceeds of a related Advance in compliance with Section 2.05 and the other
applicable requirements of this Agreement is instead paid by the Parent or its
Affiliate on the designated Settlement Date, the Company may use the proceeds of
such Advance to repay the Parent or such Affiliate for the amount of the
purchase price for such Portfolio Investment advanced by such Person.

(d) With respect to any Advance, the Portfolio Manager shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A (a “Request for
Advance”) to the Lenders and the Administrative Agent, with a copy to the
Collateral Agent and the Collateral Administrator, not later than 2:00 p.m. New
York City time, 1 Business Day prior to the Business Day specified as the date
on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01. Any requested Advance shall be in an amount such that, immediately
after giving effect thereto and the related purchase (if any) of the applicable
Portfolio Investment(s), the Borrowing Base Test is satisfied.

(e) [Reserved]

(f) If, on any date of determination prior to the second Business Day prior to
the last day of the Reinvestment Period, there exists an Unfunded Exposure
Shortfall, the Company shall (i) request an Advance and, if the conditions to
such Advance are satisfied and such Advance is made in accordance with this
Agreement, deposit the proceeds thereof in the Unfunded Exposure Account and/or
(ii) deposit cash from other sources into the Unfunded Exposure Account in an
aggregate amount at least equal to the aggregate Unfunded Exposure Shortfall. If
two Business Days prior to the end of the Reinvestment Period there exists any
Unfunded Exposure Amount, then the Portfolio Manager, on behalf of the Company,
shall be deemed to have requested an Advance on such date, and the Lenders shall
make a corresponding Advance on the last day of the Reinvestment Period (with
written notice to the Collateral Administrator by the Administrative Agent) in
accordance with Article III in an amount, to be deposited in the Unfunded
Exposure Account, equal to the least of (i) the aggregate Unfunded Exposure
Amount, (ii) the Financing Commitments in excess of the aggregate principal
amount of the outstanding Advances and (iii) an amount such that the Borrowing
Base Test is satisfied after giving effect to such Advance; provided that, if
the Company provides evidence to the Administrative Agent that it has cash from
other sources that is available in accordance with the terms of this Agreement
to make any such future advances in respect of any Delayed Funding Term Loan,
then so long as such cash is deposited in accordance with the succeeding
sentence, the amount of any such Advance shall be reduced by the amount of such
funds. The Company shall cause (x) the proceeds of such Advance to be deposited
into the Unfunded Exposure Account on the last day of the Reinvestment Period
and (y) cash from other sources that are available in accordance with the terms
of this Agreement referred to in the immediately preceding sentence to be
deposited into the Unfunded Exposure Account not later than one Business Day
prior to the last day of the Reinvestment Period, such that the aggregate
amounts under clauses (x) and (y) above (together with amounts already on
deposit in the Unfunded Exposure Account) equal or exceed the aggregate Unfunded
Exposure Amount.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 2.04. Conditions to Effective Date. Notwithstanding anything to the
contrary herein, this Agreement shall not become effective until the date (the
“Effective Date”) on which each of the following conditions is satisfied (or
waived by the Administrative Agent in its sole discretion):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents that are dated
as of the date of this Agreement have been executed and are in full force and
effect.

(c) Opinions. The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of counsel for the Company, the
Portfolio Manager, the Initial Seller and OHA, covering such matters relating to
the transactions contemplated hereby and by the other Loan Documents as the
Administrative Agent shall reasonably request (including, without limitation,
certain bankruptcy matters) in writing.

(d) Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Initial
Seller, OHA and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Initial Seller,
OHA and the Portfolio Manager and any other legal matters relating to the
Company, the Initial Seller, OHA, the Portfolio Manager, this Agreement or the
transactions contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date, including the fee payable pursuant to Section 4.03(e) and, to
the extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including legal fees and expenses) required to be
reimbursed or paid by the Company hereunder.

(f) PATRIOT Act, Etc. (i) To the extent requested by the Administrative Agent or
any Lender, the Administrative Agent or such Lender, as the case may be, shall
have received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) and other applicable “know your
customer” and anti-money laundering rules and regulations and (ii) to the extent
the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Company at least 10 days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification.

 

- 33 -



--------------------------------------------------------------------------------

(g) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder and the backup security interest of
the Company in the Portfolio Investments acquired by it pursuant to the Parent
Sale Agreement and the OHA Master Participation Agreement.

(h) Certain Acknowledgements. The Administrative Agent shall have received
(i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches indicating that there are no effective lien
notices or comparable documents that name the Company as debtor and that are
filed in the jurisdiction in which the Company is organized, (ii) UCC lien
searches indicating that there are no effective lien notices or comparable
documents that name the Initial Seller or (except with respect to any Lien
described in clause (j) below) OHA as debtor which cover any of the Portfolio
Investments and (iii) such other searches that the Administrative Agent
reasonably deems necessary or appropriate.

(i) Officer’s Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of an officer of the Company, certifying that the
conditions set forth in Sections 2.05(4) and 2.05(6) have been satisfied on and
as of the Effective Date.

(j) Effective Date Initial Portfolio Investments. The Administrative Agent (or
its counsel) shall have received reasonably satisfactory evidence that the
initial Purchases of Effective Date Initial Portfolio Investments contemplated
by the Parent Sale Agreement and the OHA Master Participation Agreement shall
have been consummated in accordance with the terms thereof and that all Liens on
any OHA Initial Portfolio Investments have been released (or will be released
prior to or simultaneously with the funding of the Advance made to acquire the
OHA Initial Portfolio Investments).

(k) Other Documents. Such other documents as the Administrative Agent may
reasonably require.

SECTION 2.05. Conditions to Advances. No Advance shall be made unless each of
the following conditions is satisfied (or waived by the Administrative Agent in
writing (including via email) in its sole discretion) as of the proposed date of
such Advance:

(1) the Effective Date shall have occurred;

(2) the Company shall have delivered a Request for Advance in accordance with
Section 2.03(d);

(3) no Market Value Event has occurred

(4) no Event of Default or Default has occurred and is continuing;

(5) the Reinvestment Period has not ended;

(6) all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such

 

- 34 -



--------------------------------------------------------------------------------

representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct), in each case on and as of the date of
such Advance, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or with respect to such representations and
warranties which by their terms contain materiality qualifiers, shall be true
and correct) as of such earlier date; and

(7) immediately after giving pro forma effect to such Advance (and any related
Purchase) hereunder:

(x) the Borrowing Base Test is satisfied;

(y) the aggregate principal balance of Advances then outstanding will not exceed
the aggregate limit for Advances set forth in the Transaction Schedule; and

(z) in the case of an Advance made in connection with a Purchase, the amount of
such Advance shall be not less than U.S.$2,000,000; provided that the amount of
the initial Advance on the Effective Date shall be not less than
U.S.$13,200,000.

In addition, it shall be a condition precedent to the funding of the Advance to
be made to acquire the OHA Initial Portfolio Investments that the Administrative
Agent (or its counsel) receives verbal confirmation from an officer of the
Parent or from outside counsel representing the Parent in connection with such
transaction that (i) the merger transaction pursuant to which OHA will becomes a
direct, wholly-owned subsidiary of the Parent has been pre-approved by each
applicable Governmental Authority having jurisdiction over such transaction and
(ii) the related articles of merger have been filed with the requisite
Governmental Authority.

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Portfolio Manager (on behalf of the Company) shall
determine, in consultation with the Administrative Agent and with notice to the
Lenders and the Collateral Administrator, the date on which any Advance shall be
provided.

SECTION 2.06. Commitment Increase Option.

The Company may, at any time during the Reinvestment Period, submit a Commitment
Increase Request for an increase in the Financing Commitment to up to
$215,000,000 (in the aggregate), subject to satisfaction (or waiver by the
Administrative Agent in writing (including via email) in its sole discretion) of
the following conditions precedent:

(a) the Administrative Agent approve such Commitment Increase Request in writing
(including via email) in its sole discretion;

(b) no Market Value Event shall have occurred and no Event of Default shall have
occurred and be continuing, in each case on and as of the Commitment Increase
Date;

(c) the Borrowing Base Test is satisfied on and as of the Commitment Increase
Date;

(d) all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;

 

- 35 -



--------------------------------------------------------------------------------

(e) no commitment reduction shall have occurred pursuant to Section 4.07(a) in
connection with the occurrence of a Non-Call Termination Date prior to the
Commitment Increase Date;

(f) the Company shall have paid to the Administrative Agent on the Commitment
Increase Date, for the account of each Lender, an upfront fee in an aggregate
amount specified in the Effective Date Letter;

(g) any Commitment Increase Request shall be in an amount not less than (x) in
the case of the first Commitment Increase Request, $25,000,000 and (y) in the
case of any subsequent Commitment Increase Request, the lesser of (A)
$75,000,000 and (B) the remaining maximum Financing Commitment;

(h) as of the date of the Commitment Increase Request, the aggregate outstanding
principal amount of the Advances is at least equal to the Minimum Funding
Amount; and

(i) receipt by the Administrative Agent of such other documentation as the
Administrative Agent may reasonably request, including without limitation,
documentation similar to that provided pursuant to Sections 2.04(d) and (f)(ii)
on the Effective Date.

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

SECTION 3.01. The Advances.

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance on
the proposed date thereof by wire transfer of immediately available funds to the
Collateral Agent for deposit to the Collection Account; provided that the
Company hereby directs the Lenders to pay proceeds of the Advance to be made on
the Effective Date and proceeds of the Advance made in connection with the
acquisition of the Post-Effective Date Initial Portfolio Investments (to the
extent that such Advance is made under this Agreement upon satisfaction of the
conditions thereto), in each case, in the amounts specified in the Effective
Date Letter, in accordance with the instructions set forth in the Effective Date
Letter. Each Lender at its option may make any Advance by causing any domestic
or foreign branch or Affiliate of such Lender to make such Advance; provided
that any exercise of such option shall not affect the obligation of the Company
to repay such Advance in accordance with the terms of this Agreement. Subject to
the terms and conditions set forth herein, the Company may borrow and prepay
Advances.

Payment of the proceeds of Advances by the Lenders in accordance with the
instructions set forth in the Effective Date Letter as provided in the
immediately preceding paragraph will constitute the making of the applicable
Advances (or portions thereof, as applicable) to the Company for all purposes
and all obligations of the Lenders to make such Advance shall be satisfied
thereby.

(b) Interest on the Advances. Subject to Section 3.01(h), all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made) at a per annum rate equal to the LIBO Rate for each Calculation Period
in effect plus the Applicable Margin for Advances set forth on the Transaction
Schedule; provided that, following the occurrence and during the continuance of
an Event of Default, all outstanding Advances and any unpaid interest thereon
shall bear interest (from and including the date of such Event of Default) at a
per annum rate equal to the LIBO Rate for each

 

- 36 -



--------------------------------------------------------------------------------

Calculation Period in effect plus the Adjusted Applicable Margin; provided
further that, solely for purposes of this Section 3.01(b), if the aggregate
amount of outstanding Advances at any time is less than the Minimum Funding
Amount, the amount of outstanding Advances at such time shall be deemed to equal
the Minimum Funding Amount and the interest rate in respect of the positive
difference between the Minimum Funding Amount and the aggregate outstanding
amount of the Advances shall be deemed to be the Applicable Margin for Advances
set forth on the Transaction Schedule (plus, if applicable pursuant to the first
proviso above, the Adjusted Applicable Margin).

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices a register (the
“Register”) in which it shall record (1) the amount of each Advance made
hereunder, (2) the amount of any principal or interest due and payable or to
become due and payable from the Company to each Lender hereunder and (3) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. The entries made in the Register
maintained pursuant to this paragraph (c) shall be conclusive absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such Register or any error therein shall not in any manner affect the
obligation of the Company to repay the Advances in accordance with the terms of
this Agreement.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall, until such time as the Advances
are required to be prepaid as required under clause (3) below, take an action
specified in Section 3.01(f)(vi) below, and (3) if such Lender or the
Administrative Agent is unable to effect a designation or assignment under
Section 3.01(f)(vi), then any outstanding Advances of such Lender shall be
promptly paid in full by the Company (together with all accrued interest and
other amounts owing hereunder) but not later than the earlier of (x) if the
Company requests such Lender or the Administrative Agent to take the actions set
forth in clause (2) above, 20 calendar days after the date on which such Lender
or the Administrative Agent notifies the Company in writing that it is unable
make a designation or assignment as set forth in Section 3.01(f)(vi) and
(y) such date as shall be mandated by law; provided

 

- 37 -



--------------------------------------------------------------------------------

that, to the extent that any such adoption or change makes it unlawful for the
Advances to bear interest by reference to the LIBO Rate, then the foregoing
clauses (1) through (3) shall not apply and the Advances shall bear interest
(from and after the last day of the Calculation Period ending immediately after
such adoption or change) at a per annum rate equal to the Base Rate plus the
Applicable Margin for Advances set forth on the Transaction Schedule.

(f) Increased Costs.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(B) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or

(C) subject any Lender or the Administrative Agent to any Taxes (other than
(x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon written request by such Lender or
the Administrative Agent, the Company will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.

(ii) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount reasonably deemed by such Lender
to be material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(iii) A certificate of a Lender setting forth the amount or amounts necessary to
compensate, and the basis for such compensation of, such Lender or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

- 38 -



--------------------------------------------------------------------------------

(iv) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Administrative
Agent’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(v) Each of the Lenders and the Administrative Agent agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f) (including, without limitation, the transfer
all of its rights and obligations under this Agreement to another of its
offices, branches or Affiliates if such transfer would so avoid the need to pay,
or reduce the amount of, such increased amounts); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01(f) which relates to any
other entities to which any Lender provides financing.

(vi) If any Lender requests compensation under Section 3.01(e) above or this
Section 3.01(f), or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.03, then such Lender shall (at the request
of the Company) use reasonable efforts to designate a different lending office
for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01(e) above or this
Section 3.01(f) or Section 3.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(vii) If any Lender (A) provides notice of unlawfulness or requests compensation
under Section 3.01(e) above or this Section 3.01(f), or if the Company is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.03,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with clause (vi) above, (B) defaults in
its obligation to make Advances hereunder or (C) becomes subject to a Bail-In
Action, then the Company may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign);
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

- 39 -



--------------------------------------------------------------------------------

(g) No Set-off or counterclaim. Subject to Section 3.03, all payments to be made
hereunder by the Company in respect of the Advances shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
every such payment (after deduction or withholding for or on account of any
present or future Taxes imposed by the jurisdiction in which the Company is
organized or any political subdivision or taxing authority therein or thereof)
shall not be less than the amounts otherwise specified to be paid under this
Agreement.

(h) Alternate Rate of Interest. (i) If prior to the commencement of any
Calculation Period: (x) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBO Rate (including, without limitation, because
the LIBO Rate is not available or published on a current basis), for U.S. dollar
deposits and such Calculation Period; or (y) the Administrative Agent is advised
by the Required Lenders that the LIBO Rate, as applicable, for such Calculation
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Advances (or its Advance) included in
such Advance for such Calculation Period; then the Administrative Agent shall
give notice thereof to the Company, the Collateral Agent and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, if any Advance is requested, such
Advance shall accrue interest at the Base Rate plus the Applicable Margin for
Advances set forth on the Transaction Schedule.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 3.01(h)(i)(x) have arisen and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 3.01(h)(i)(x) have not
arisen but the supervisor for the administrator of the LIBO Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such changes shall not include a reduction in the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii) (but, in the
case of the circumstances described in clause (y) of the first sentence of this
Section 3.01(h)(ii), only to the extent the LIBO Rate for U.S. dollar deposits
and such Calculation Period is not available or published at such time on a
current basis), if any Advance is requested, such advance shall accrue interest
at the Base Rate plus the Applicable Margin for Advances set forth on the
Transaction Schedule.

SECTION 3.02. [Reserved].

 

- 40 -



--------------------------------------------------------------------------------

SECTION 3.03. Taxes.

(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law (including FATCA). If any Applicable
Law requires the deduction or withholding of any Tax from any such payment by
the Company, then the Company shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Company. The Company shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or required
to be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Secured Parties. (i) Any Secured Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without

 

- 41 -



--------------------------------------------------------------------------------

withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.03(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(ii) an executed IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of the
Company or the Parent within the meaning of Section 881(c)(3)(B) of the Code,
and is not a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form
W-8BEN, IRS Form W-8BEN-E or applicable successor form; or

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

 

- 42 -



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(E) The Administrative Agent shall deliver to the Company an electronic copy of
an IRS Form W-9 upon becoming a party under this Agreement. The Administrative
Agent represents to the Company that it is a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations Section 1.1441-1 and a
“U.S. financial institution” within the meaning of Treasury Regulations
Section 1.1471-3T and that it will comply with its obligations to withhold under
Section 1441 and FATCA.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

- 43 -



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Financing
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE IV

COLLECTIONS AND PAYMENTS

SECTION 4.01. Interest Proceeds. The Company shall notify the obligor (or the
relevant agent under the applicable Underlying Instruments) with respect to each
Portfolio Investment to remit all amounts that constitute Interest Proceeds to
the Collection Account. To the extent Interest Proceeds are received other than
by deposit into the Collection Account, the Company shall cause all Interest
Proceeds on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Interest Proceeds received
by it promptly upon (and, in any event, within 2 Business Days following)
receipt thereof in accordance with the written direction of the Portfolio
Manager.

Interest Proceeds shall be retained in the Collection Account and held in cash
and/or invested (and reinvested) at the written direction of the Company (or the
Portfolio Manager on its behalf) delivered to the Collateral Agent in
dollar-denominated Cash Equivalents selected by the Portfolio Manager (unless an
Event of Default has occurred and is continuing or a Market Value Event has
occurred, in which case, selected by the Administrative Agent) (“Eligible
Investments”). Eligible Investments shall mature no later than the end of the
then-current Calculation Period.

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied
(i) to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions and/or Permitted Tax Distributions in accordance with this
Agreement.

SECTION 4.02. Principal Proceeds. The Company shall notify the obligor (or the
relevant agent under the applicable Underlying Instruments) with respect to each
Portfolio Investment to remit all amounts that constitute Principal Proceeds to
the Collection Account. To the extent Principal Proceeds are received other than
by deposit into the Collection Account, the Company shall cause all Principal
Proceeds received on the Portfolio Investments to be deposited in the Collection
Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit (or cause to be credited) to the Collection Account all Principal
Proceeds received by it immediately upon receipt thereof in accordance with the
written direction of the Portfolio Manager .

All Principal Proceeds shall be retained in the Collection Account and held in
cash and/or invested (and reinvested) at the written direction of the
Administrative Agent in Eligible Investments selected by the Portfolio Manager
(unless an Event of Default has occurred and is continuing or a Market Value
Event has occurred, in which case, selected by the Administrative Agent). All
investment income on such Eligible Investments shall constitute Interest
Proceeds.

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied
(i) to make payments in accordance with this Agreement, (ii) to make Permitted
Distributions and/or Permitted Tax Distributions in accordance with this
Agreement or (iii) towards the purchase price of Portfolio Investments purchased
in accordance with this Agreement, in each case with prior notice to the
Administrative Agent. For the avoidance of doubt, Principal Proceeds received in
connection with the sale of any Portfolio Investment pursuant to Section 1.04
following a Market Value Event shall be used to prepay Advances as set forth
therein at the written direction of the Administrative Agent.

 

- 44 -



--------------------------------------------------------------------------------

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

(a) The Company shall pay the unpaid principal amount of the Advances (together
with accrued interest thereon) to the Administrative Agent for the account of
each Lender on the Maturity Date in accordance with the Priority of Payments and
any and all cash in the Collateral Accounts shall be applied to the satisfaction
of the Secured Obligations on the Maturity Date and on each Additional
Distribution Date in accordance with the Priority of Payments.

(b) Accrued and unpaid interest on the Advances shall be payable in arrears on
each Interest Payment Date, each Additional Distribution Date and on the
Maturity Date in accordance with the Priority of Payments; provided that
(i) interest accrued pursuant to the first proviso to Section 3.01(b) shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Advances, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. “Interest Payment Date”
means the fifth Business Day after the last day of each Calculation Period.

(c) (i) Subject to the requirements of this Section 4.03(c), the Company shall
have the right from time to time to prepay outstanding Advances (which
prepayment shall result in a termination of Financing Commitments only to the
extent required pursuant to Section 4.07) in whole or in part (A) on any
Business Day that JPMorgan Chase Bank, National Association ceases to act as
Administrative Agent, (B) in connection with a Market Value Cure or (C) on any
Business Day without regard to clauses (A) and (B); provided that the Company
may not prepay Advances more than three times during any Calculation Period
pursuant to this clause (C) without the written consent (including via email) of
the Administrative Agent (which may be granted or withheld in its sole
discretion). The Company shall notify the Administrative Agent, the Collateral
Agent and the Collateral Administrator by electronic mail of an executed
document (attached as a .pdf or similar file) of any prepayment pursuant to this
Section 4.03(c)(i) not later than 2:00 p.m., New York City time, two
(2) Business Days before the date of prepayment. Each such notice shall be
irrevocable (unless such notice conditions such prepayment upon consummation of
a transaction which is contemplated to result in a prepayment of outstanding
Advances, in which event such notice may be revocable or conditioned upon such
consummation) and shall specify the prepayment date and the principal amount of
the Advances to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Except in
connection with a Market Value Cure, each partial prepayment of outstanding
Advances shall be in an amount not less than U.S.$2,000,000 (or, if less, the
aggregate outstanding amount thereof). Prepayments shall be accompanied by
accrued and unpaid interest.

(ii) At the request of any Lender, any prepayment pursuant to
Section 4.03(c)(i), whether in full or in part, that is made on a date other
than an Interest Payment Date shall be accompanied by any costs incurred by such
Lender in respect of the breakage of its funding at the LIBO Rate for the
related Calculation Period.

(d) The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee (the “Commitment Fee”) in accordance with the
Priority of Payments which shall accrue at 0.75% per annum (or, during the
Ramp-Up Period, the per annum rate specified in the

 

- 45 -



--------------------------------------------------------------------------------

Effective Date Letter) on the average daily unused amount of the Financing
Commitment of such Lender during the applicable period (excluding any portion of
such unused amount with respect to which interest is being paid pursuant to
Section 3.01(b)) during the period from and including the date of this Agreement
to but excluding the last day of the Reinvestment Period. Accrued and unpaid
Commitment Fees shall be payable in arrears on each Interest Payment Date, and
on the date on which the Financing Commitments terminate. All Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(e) The Company agrees to pay the Administrative Agent on the date of this
Agreement, for the account of each Lender, an upfront fee on the date hereof in
an aggregate amount set forth in the Effective Date Letter. Once paid, such fees
or any part thereof shall not be refundable under any circumstances.

(f) Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Section 8.01(c). All such
prepayments shall be accompanied by accrued and unpaid interest (but no
premium).

SECTION 4.04. MV Cure Account.

(a) The Company shall cause all cash received by it in connection with a Market
Value Cure to be deposited in the MV Cure Account or remitted to the Collateral
Agent, and the Collateral Agent shall credit to the MV Cure Account such amounts
received by it (and identified in writing as such) immediately upon receipt
thereof. Prior to the Maturity Date, all cash amounts in the MV Cure Account
shall be invested in overnight Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Lenders). All amounts
contributed to the Company by Parent in connection with a Market Value Cure
shall be paid free and clear of any right of chargeback or other equitable
claim.

(b) Amounts on deposit in the MV Cure Account may be withdrawn by the Collateral
Agent (at the written direction of the Company (or, following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, the Administrative Agent)) and remitted to the Company with
prior notice to the Administrative Agent (or, following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, to the Lenders for prepayment of Advances and reduction of
Financing Commitment); provided that the Company may not direct any withdrawal
from the MV Cure Account if the Borrowing Base Test is not satisfied (or would
not be satisfied after such withdrawal).

SECTION 4.05. Priority of Payments. On (w) each Interest Payment Date, (x) the
Maturity Date, (y) each Agent Business Day after the occurrence of a Market
Value Event and (z) each Agent Business Day after the occurrence of an Event of
Default and the declaration of the Secured Obligations as due and payable (each
date set forth in clauses (y) and (z) above, an “Additional Distribution Date”),
the Collateral Agent shall distribute all amounts in the Collection Account in
the following order of priority (the “Priority of Payments”); provided that
Additional Distribution Dates shall be designated by the Administrative Agent in
accordance with Section 4.06 below and there shall only be one Additional
Distribution Date per calendar month unless otherwise agreed by the Collateral
Agent in its sole discretion in a written notice (including via email) to the
Administrative Agent and the Portfolio Manager upon the request of the
Administrative Agent:

 

- 46 -



--------------------------------------------------------------------------------

(a) to pay (i) first, amounts due or payable to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary hereunder and under the
Account Control Agreement (including fees, out-of-pocket expenses and
indemnities) and (ii) second, any other accrued and unpaid fees and
out-of-pocket expenses (other than the commitment fee payable to the Lenders,
but including Lender indemnities) due hereunder and under the Account Control
Agreement, up to a maximum amount under this clause (a) of U.S.$75,000 on each
Interest Payment Date, the Maturity Date and each Additional Distribution Date
(in the case of any Additional Distribution Date or the Maturity Date, after
giving effect to all payments of such amounts on any other Additional
Distribution Date or Interest Payment Date occurring in the same calendar
quarter);

(b) to pay accrued and unpaid interest due and payable hereunder in respect of
the Advances, any accrued and unpaid Commitment Fees payable to the Lenders and
any amounts payable to any Lender or the Administrative Agent pursuant to
Section 3.01(e) or (f) or Section 3.03 (pro rata based on amounts due);

(c) to pay (i) on each Interest Payment Date, all prepayments of the Advances
permitted or required under this Agreement (including any applicable premium)
and (ii) on the Maturity Date (and, if applicable, any Additional Distribution
Date), principal of the Advances until the Advances are paid in full;

(d) (i) prior to the end of the Reinvestment Period, at the direction of the
Portfolio Manager, to fund the Unfunded Exposure Account up to the Unfunded
Exposure Amounts and (ii) after the Reinvestment Period, to fund the Unfunded
Exposure Account up to the Unfunded Exposure Amount (without the requirement for
any direction by the Portfolio Manager);

(e) to pay to the Portfolio Manager (i) any accrued and unpaid Management Fee
for the related Calculation Period (unless waived or deferred in whole or in
part by Portfolio Manager) in an aggregate amount not to exceed U.S.$250,000 on
each Interest Payment Date and (ii) any out-of-pocket expenses incurred by the
Portfolio Manager pursuant to the Loan Documents in an aggregate amount not to
exceed $100,000 in any period of twelve consecutive months;

(f) to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;

(g) to make any Permitted Distributions or Permitted Tax Distributions directed
pursuant to this Agreement; and

(h) (i) on any Interest Payment Date, to deposit any remaining amounts in the
Collection Account as Principal Proceeds and (ii) on the Maturity Date and any
Additional Distribution Date, any remaining amounts to the Company.

SECTION 4.06. Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Lenders in respect of the Advances and the amounts payable to the
Portfolio Manager. At least two (2) Business Days prior to each Interest Payment
Date, the Maturity Date and any Additional Distribution Date, the Administrative
Agent shall deliver an invoice to the Portfolio Manager, the Collateral Agent
and the Collateral Administrator in respect of the interest due on such date. At
least two (2) Business Days prior to each

 

- 47 -



--------------------------------------------------------------------------------

Additional Distribution Date, the Administrative Agent shall provide written
notice (including via email) of such Additional Distribution Date to the
Portfolio Manager and the Collateral Agent. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in U.S. dollars. All interest calculated
using the LIBO Rate hereunder shall be computed on the basis of a year of 360
days and all interest calculated using the Base Rate hereunder shall be computed
on the basis of a year of 365 days in each case, payable for the actual number
of days elapsed (including the first day but excluding the last day).

In connection with the confirmation of matters set forth in the definitions of
the terms “Permitted Distribution” and “Permitted Tax Distribution” for which
its confirmation is required (and the definition of the term “Excess Interest
Proceeds” as it relates thereto), the Administrative Agent shall use
commercially reasonable efforts to provide such confirmation (or the lack
thereof) to the Collateral Agent and the Collateral Administrator within the
notice period for such Permitted Distribution or Permitted Tax Distribution.

SECTION 4.07. Termination or Reduction of Financing Commitments.

(a) (i) Subject to the requirements of this Section 4.07(a), the Company shall
be entitled at its option on any Business Day after the Non-Call Period, to
either (x) terminate the Financing Commitments in whole upon payment in full of
all Advances, all accrued and unpaid interest, all applicable premiums (if any)
and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (y) reduce in part any portion
of the Financing Commitments that exceeds the sum of the outstanding Advances
(after giving effect to any concurrent prepayment of Advances on such date). The
Company shall notify the Administrative Agent, the Collateral Agent and the
Collateral Administrator by electronic mail of an executed document (attached as
a .pdf or similar file) of any termination or reduction, as applicable, pursuant
to this Section 4.07(a)(i) not later than 2:00 p.m., New York City time, two
(2) Business Days before the date of termination or reduction, as applicable.
Each such notice shall be irrevocable (unless such notice conditions such
prepayment upon consummation of a transaction which is contemplated to result in
a prepayment of outstanding Advances, in which event such notice may be
revocable or conditioned upon such consummation) and shall specify the date of
termination or reduction, as applicable, and the principal amount of the
Financing Commitments to be so terminated or reduced, as applicable. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial reduction of Financing Commitments
shall be in an amount not less than U.S.$2,000,000.

(ii) Each optional commitment termination or reduction pursuant to
Section 4.07(a)(i) that is made, whether in full or in part, during the period
from (but excluding) the last day of the Non-Call Period to (and including) the
last day of the Reinvestment Period, shall be accompanied by a premium equal to
1% of the principal amount of Financing Commitments so terminated or reduced, as
applicable (unless a Non-Call Termination Date shall have occurred).

(b) The Financing Commitments shall be automatically and irrevocably reduced by
all amounts that are used to prepay or repay Advances following the occurrence
of a Market Value Event or an Event of Default.

(c) All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.

 

- 48 -



--------------------------------------------------------------------------------

(d) The Financing Commitments shall be irrevocably reduced by the amount of any
repayment or prepayment of Advances following the last day of the Reinvestment
Period.

ARTICLE V

THE PORTFOLIO MANAGER

SECTION 5.01. Appointment and Duties of the Portfolio Manager.

The Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such appointment. For
so long as no Market Value Event has occurred and no Event of Default has
occurred and is continuing and subject to Section 1.04, the services to be
provided by the Portfolio Manager shall consist of (x) selecting, purchasing,
managing and directing the investment, reinvestment and disposition of Portfolio
Investments, delivering Notices of Acquisition on behalf of and in the name of
the Company and (y) acting on behalf of the Company for all other purposes
hereof and the transactions contemplated hereby. The Portfolio Manager agrees,
in acting on behalf of the Company, to cause the Company to comply with all
covenants and restrictions imposed on the Company herein and in each other Loan
Document (in each case, subject to all qualifications relating to materiality
and all applicable grace periods set forth herein or in the applicable Loan
Document). The Company hereby irrevocably appoints the Portfolio Manager its
true and lawful agent and attorney-in-fact (with full power of substitution) in
its name, place and stead and at its expense, in connection with the performance
of its duties provided for herein. Without limiting the foregoing:

(a) The Portfolio Manager shall perform its obligations hereunder with
reasonable care, using a degree of skill not less than that which the Portfolio
Manager exercises with respect to assets of the nature of the Portfolio
Investments that it manages for itself and others having similar investment
objectives and restrictions and consistent with practices and procedures
followed by institutional managers of national standing relating to assets of
the nature and character of the Portfolio; and

(b) The Portfolio Manager shall not (and shall not cause the Company to) take
any action that it knows or reasonably should know would (1) violate the
constituent documents of the Company, (2) violate any law, rule or regulation
applicable to the Company, (3) require registration of the Company as an
“investment company” under the Investment Company Act of 1940, or (4) cause the
Company to violate the terms of this Agreement, any other Loan Document or any
instruments relating to the Portfolio Investments.

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager’s duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties. For
the avoidance of doubt, neither the Administrative Agent nor any Lender shall
have the right to remove or replace the Portfolio Manager as investment adviser
or portfolio manager hereunder.

SECTION 5.02. Portfolio Manager Representations as to Eligibility Criteria; Etc.
The Portfolio Manager represents to the other parties hereto that (a) as of the
Trade Date and Settlement Date for each Portfolio Investment Purchased, such
Portfolio Investment meets all of the applicable Eligibility Criteria (unless
otherwise consented to by the Administrative Agent) and, except as otherwise
permitted hereunder, as of the Trade Date for each Portfolio Investment
Purchased, the Concentration Limitations shall be satisfied (unless otherwise
consented to by the Administrative Agent) and (b) all of the information
contained in the related Notice of Acquisition is true, correct and complete in
all material respects; provided that, to the extent any such information was
furnished (directly or indirectly) to the Company by any third party, such
information is as of its delivery date true, complete and correct in all
material respects to the knowledge of the Portfolio Manager.

 

- 49 -



--------------------------------------------------------------------------------

SECTION 5.03. Indemnification. The Portfolio Manager shall indemnify and hold
harmless the Company, the Agents, the Securities Intermediary, the Collateral
Administrator and the Lenders and their respective affiliates, directors,
officers, stockholders, partners, agents, employees and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
demands, damages or liabilities of any kind, including legal fees and
disbursements of one firm of outside counsel to each group of affiliated
Indemnified Persons, and one additional firm of outside counsel for any
Indemnified Persons subject to an actual or perceived conflict of interest and
such other local counsel as shall be required (collectively, “Liabilities”), and
shall reimburse each such Indemnified Person on a current basis for all
reasonable and documented expenses (including fees and disbursements of counsel,
subject to the limitations above), incurred by such Indemnified Person in
connection with investigating, preparing, responding to or defending any
investigative, administrative, judicial or regulatory action, suit, claim or
proceeding, relating to or arising out of (a) any breach by the Portfolio
Manager of any of its obligations hereunder and (b) the failure of any of the
representations or warranties of the Portfolio Manager set forth herein to be
true when made or when deemed made or repeated, except to the extent that such
Liabilities or expenses (x) result from the performance or non-performance of
the Portfolio Investments or (y) are found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the applicable Indemnified Person.

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01. Representations and Warranties. The Company (and, with respect to
clauses (a) through (e), (l), (n), (o), (t) through (w) and (aa), the Portfolio
Manager) represents to the other parties hereto solely with respect to itself
that as of the date hereof and each Trade Date (or as of such other date on
which such representations and warranties are required to be made hereunder):

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is a party and to consummate
the transactions herein and therein contemplated;

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is a party constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms (subject
to (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally and (B) equitable limitations on
the availability of specific remedies, regardless of whether such enforceability
is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance of this Agreement and each other
Loan Document to which it is a party and the consummation of the transactions
contemplated herein and therein do not conflict with the provisions of its
governing instruments and will not violate in any material way any provisions of
Applicable Law or regulation or any applicable order of any court or regulatory
body and will not result in the material breach of, or constitute a default, or
require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected;

 

- 50 -



--------------------------------------------------------------------------------

(d) it is not subject to any Adverse Proceeding;

(e) it has obtained all consents and authorizations (including all required
consents and authorizations of any Governmental Authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document to which it is a
party and each such consent and authorization is in full force and effect except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect;

(f) it is not required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended;

(g) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(h) it has no Indebtedness other than (i) Indebtedness incurred under the terms
of the Loan Documents, (ii) Indebtedness incurred pursuant to certain ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement and the other Loan Documents and (iii) if applicable, the obligation
to make future payments under any Delayed Funding Term Loan;

(i) (x) it does not have underlying assets which constitute “plan assets” within
the meaning of the Plan Asset Rules; (y) except as would not reasonably be
expected to have a Material Adverse Effect, neither it nor any ERISA Affiliate
has within the last six years sponsored, maintained, contributed to, or been
required to contribute to any Plan and no ERISA Affiliate has any liability with
respect to any Plan and (z) it does not have any liability with respect to any
Plan;

(j) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

(k) it is not in default under any other contract to which it is a party except
where such default would not reasonably be expected to have a Material Adverse
Effect;

(l) it has complied with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Portfolio, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect;

(m) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

- 51 -



--------------------------------------------------------------------------------

(n) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, in each case, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(y) no information (other than projections, forward-looking information, general
economic data, industry information) heretofore furnished by or on behalf of the
Company in writing to the Administrative Agent or any Lender in connection with
this Agreement or any transaction contemplated hereby (after taking into account
all updates, modifications and supplements to such information) contains (to the
extent any such information was furnished (directly or indirectly) by a third
party, to the Company’s knowledge), when taken as a whole, as of its delivery
date (and as updated or supplemented after such date), any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading and (z) as of the Effective Date, to the best knowledge of
the Company, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects;

(o) [Reserved];

(p) the Company has timely filed all Tax returns required by Applicable Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and the Company has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns, except
(i) any such Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on its books and records or (ii) the failure to file such
Tax returns or pay, withhold or discharge such Taxes would not reasonably be
expected to have a Material Adverse Effect;

(q) the Company is treated as either a disregarded entity or a partnership for
U.S. federal income tax purposes;

(r) the Company is and will be wholly owned by the Parent, which is a U.S.
Person;

(s) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

(t) neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;

(u) the Company is subject to policies and procedures designed to ensure
compliance by the Company, its agents and their respective directors, managers,
officers and employees (as applicable) with Anti-Corruption Laws and applicable
Sanctions, and the Company and its officers and directors and, to its knowledge,
its employees, members and agents are in compliance with Anti-Corruption Laws
and applicable Sanctions and are not knowingly engaged in any activity that
would reasonably be expected to result in the Company being designated as a
Sanctioned Person. None of (i) the Company or its directors, officers, managers
or employees or (ii) to the knowledge of the Company, any director, manager or
agent of the Company that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person;

 

- 52 -



--------------------------------------------------------------------------------

(v) the Loan Documents and the organizational documents of the Company represent
all of the material agreements between the Portfolio Manager, the Parent and the
Sellers, on the one hand, and the Company, on the other. The Company has good
and marketable title to all Portfolio Investments and other Collateral free of
any Liens (other than Permitted Liens) and no valid and effective financing
statement (other than with respect to Permitted Liens) or other instrument
similar in effect naming or purportedly naming the Company or any Seller as
debtor and covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Collateral
Agent as “Secured Party” pursuant hereto, as necessary or advisable in
connection with the applicable Sale Agreement or which has been terminated;

(w) the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates in connection with its
entering into and performing its obligations under this Agreement;

(x) there are no judgments for Taxes with respect to the Company and no claim is
being asserted with respect to the Taxes of the Company, except any such claims
(x) which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been established in accordance with GAAP or
(y) that would reasonably be expected to result in a Material Adverse Effect;

(y) upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in the
Collateral acquired with the proceeds of such Advance, free and clear of any
Lien (other than Permitted Liens) or restrictions on transferability with
respect to such security interest;

(z) the Parent is not required to register as an investment company under the
Investment Company Act of 1940, as amended and has elected to be treated as a
business development company thereunder;

(aa) the Portfolio Manager is not required to register as an investment adviser
under the Investment Advisers Act of 1940, as amended;

(bb) no ERISA Event described in clause (1) or (3) of the definition thereof has
occurred and, except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event described in clause (2) of the definition thereof
has occurred; and

(cc) all proceeds of the Advances will be used by the Company only in accordance
with the provisions of this Agreement. No part of the proceeds of any Advance
will be used by the Company to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve Board. No Advance is secured, directly or
indirectly, by Margin Stock, and the Collateral does not include Margin Stock.

 

- 53 -



--------------------------------------------------------------------------------

SECTION 6.02. Covenants of the Company and the Portfolio Manager. The Company
(and, with respect to clauses (e), (g), (k), (o), (r), (gg), (hh) and (ii), the
Portfolio Manager):

(a) shall at all times: (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records (other than tax
returns and documents related thereto) and bank accounts; (iii) hold itself out
to the public and all other Persons as a legal entity separate from any other
Person (without limiting the foregoing, it is acknowledged that for accounting
purposes, the Company may be consolidated as required by GAAP and included in
such Person’s consolidated financial statements); (iv) [reserved]; (v) file its
own Tax returns, except to the extent that the Company is treated as a
“disregarded entity” for Tax purposes and is not required to file any Tax
returns under Applicable Law, and pay any Taxes so required to be paid under
Applicable Law, except for those Taxes being contested in good faith by
appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name (except as may be required for U.S. federal income and applicable state and
local tax purposes) and comply with all organizational formalities necessary to
maintain its separate existence; (viii) maintain separate financial statements;
(ix) pay its own liabilities only out of its own funds; (x) except as permitted
hereunder and under the other Loan Documents, maintain an arm’s length
relationship with the Parent and each of its other Affiliates; (xi) not hold out
its credit or assets as being available to satisfy the obligations of others;
(xii) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person;
(xv) correct any known misunderstanding regarding its separate identity;
(xvi) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) not acquire the obligations or any securities of its
Affiliates except as permitted under the Loan Documents; (xviii) [reserved]; and
(xix) maintain at least one special member, who, upon the dissolution of the
sole member or the withdrawal or the disassociation of the sole member from the
Company, shall immediately become the member of the Company in accordance with
its organizational documents.

(b) shall not (i) engage, directly or indirectly, in any business, other than
the actions permitted pursuant to its constituent documents and actions required
or permitted to be performed under the preceding clause (a); (ii) fail to be
Solvent; (iii) release, sell, transfer, convey or assign any Portfolio
Investment to the extent otherwise prohibited by the Loan Documents; (iv) except
for capital contributions or capital distributions permitted under the terms and
conditions of this Agreement and properly reflected on the books and records of
the Company, enter into any transaction with an Affiliate of the Company except
on commercially reasonable terms not materially less favorable to the Company
(taken as a whole) than those available to unaffiliated parties in an
arm’s-length transaction; (v) identify itself as a department or division of any
other Person; or (vi) own any material asset or property other than the
Collateral and other assets as permitted hereunder, the Sale Agreements and the
other Loan Documents, and the related assets and incidental personal property
necessary for the ownership or operation of these assets and the operation of
the Company.

(c) shall take all actions consistent with and shall not take any action
contrary to the “Facts and Assumptions” sections in the opinions of Dechert LLP,
dated as of the Effective Date, relating to certain non-consolidation and true
sale matters;

(d) shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness incurred under the terms of the Loan Documents,
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Loan Documents and (iii) if applicable, the obligation to make future
payments under any Delayed Funding Term Loan; provided that the Company shall
not acquire any Delayed Funding Term Loan if such acquisition would cause the
Unfunded Exposure Amount, collateralized or uncollateralized, to exceed 5.0% of
the Collateral Principal Amount;

 

- 54 -



--------------------------------------------------------------------------------

(e) shall comply with all Anti-Corruption Laws and applicable Sanctions and the
Portfolio Manager shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company and its directors, managers,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions;

(f) shall not amend (1) any of its constituent documents or (2) any document to
which it is a party in any manner that would reasonably be expected to adversely
affect the Lenders in any material respect, without, in each case, the prior
written consent of the Administrative Agent;

(g) shall not (A) permit the validity or effectiveness of this Agreement or any
grant hereunder to be impaired, or permit the Lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby, (B) permit any Lien to be created on or extend to or otherwise
arise upon or burden the Collateral or any part thereof, any interest therein or
the proceeds thereof, in each case, other than Permitted Liens or (C) take any
action that would cause the Lien of this Agreement not to constitute a valid
perfected security interest in the Collateral that is of first priority, free of
any Lien, except for Permitted Liens;

(h) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Lenders), which consent may be withheld in the
sole and absolute discretion of the Required Lenders, enter into any hedge
agreement;

(i) shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above materially misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 10 Business Days (or such shorter period as agreed
to by the Administrative Agent in its reasonable discretion) prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

(j) shall do or cause to be done all things reasonably necessary to (i) preserve
and keep in full force and effect its existence as a limited liability company
and take all reasonable action to maintain its rights, franchises, licenses and
permits material to its business in the jurisdiction of its formation and
(ii) qualify and remain qualified as a limited liability company in good
standing in each jurisdiction in which such qualification is necessary to
protect the validity and enforceability of the Loan Documents or any of the
Collateral;

(k) shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

(l) shall not merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, in each case, without the prior written
consent of the Administrative Agent;

 

- 55 -



--------------------------------------------------------------------------------

(m) except for Investments permitted by Section 6.02(u)(C) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any Subsidiaries; or make or suffer to exist any Loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

(n) shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, (ii) except as would not reasonably be expected to have a Material
Adverse Effect, neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to any Plan and no ERISA Affiliate
has any liability with respect to any Plan and (iii) it does not have any
liability with respect to a Plan;

(o) except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the Company
shall defend the right, title, and interest of the Collateral Agent (for the
benefit of the Secured Parties) and the Lenders in and to the Collateral against
all claims of third parties claiming through or under the Company (other than
Permitted Liens);

(p)

(i) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information: (i) within 120 days after the end of each
fiscal year of the Parent, a copy of the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries, and a copy of the unaudited
consolidating balance sheet of the Company, in each case as at the end of such
year, the related consolidated and consolidating statements of income for such
year and the related consolidated statements of changes in net assets and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year; provided, that the financial statements required
to be delivered pursuant to this clause (i) which are made available via EDGAR,
or any successor system of the Securities Exchange Commission, in the Parent’s
annual report on Form 10-K, shall be deemed delivered to the Administrative
Agent on the date such documents are made so available; (ii) within 45 days
after the end of each fiscal quarter of each fiscal year (other than the last
fiscal quarter of each fiscal year), an unaudited consolidated and consolidating
(with respect to the Company) balance sheet of the Parent and its consolidated
Subsidiaries as of the end of such fiscal quarter and including the prior
comparable period (if any), and the unaudited consolidated and consolidating
(with respect to the Company) statements of income of the Parent and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter, and the unaudited consolidated statements of cash flows of the Parent
and its consolidated Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal quarter; provided,
that the financial statements required to be delivered pursuant to this clause
(ii) which are made available via EDGAR, or any successor system of the
Securities Exchange Commission, in Parent’s quarterly report on Form 10-Q, shall
be deemed delivered to the Administrative Agent on the date such documents are
made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Lenders may reasonably request (in each case, to the extent reasonably available
to the Company and not subject to applicable obligations of confidentiality;
provided that the Portfolio Manager shall use commercially reasonable efforts to
obtain any necessary consents to providing to the Administrative Agent and/or
the Required Lenders any such information or documents reasonably requested by
them that are subject to an obligation of confidentiality);

 

- 56 -



--------------------------------------------------------------------------------

(ii) shall furnish to the Administrative Agent (with a copy to the Collateral
Agent) no later than the date any financial statements are due pursuant to
Section 6.02(p)(i)(i) or (ii), a compliance certificate, certified by a
Responsible Officer of the Company in such capacity (and not in its individual
capacity) to be true and correct (in the case of subclauses (ii) and (iii)
below, subject to any applicable knowledge qualifications set forth in any
covenant, representation or warranty) (i) stating whether any Default or Event
of Default exists; (ii) stating that Company is in compliance with the covenants
set forth in this Agreement, including a certification that the Collateral has
been Delivered to the Collateral Agent; (iii) stating that the representations
and warranties of Company contained in Article IV, or in any other Loan
Document, or which are contained in any document furnished at any time or in
connection herewith or therewith, are true and correct in all material respects
on and as of the date thereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; and (iv) certifying that such
financial statements fairly present in all material respects, the consolidated
financial condition and the results of operations of Parent on the dates and for
the periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to year-end audit adjustments permitted under GAAP and the
absence of footnotes;

(q) shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(r) shall, subject to the requirements of Section 10.13, permit representatives
of the Administrative Agent at any time and from time to time as the
Administrative Agent shall reasonably request, and at the Company’s expense,
(A) to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person’s performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters (including, if requested by the Administrative Agent,
quarterly telephone conferences with representatives of the Company with respect
to review of the Portfolio Investments). The Company agrees to render to the
Administrative Agent such clerical and other assistance as may be reasonably
requested with regard to the foregoing; provided that such assistance shall not
interfere in any material respect with the Company’s or the Portfolio Manager’s
business and operations. So long as no Event of Default has occurred and is
continuing and no Market Value Event has occurred, such visits and inspections
shall occur only (i) upon five (5) Business Days’ prior written notice,
(ii) during normal business hours and (iii) no more than once in any calendar
year. Following the occurrence of a Market Value Event or following the
occurrence and during the continuance of an Event of Default, there shall be no
limit on the timing or number of such inspections and only one (1) Business Day’
prior notice will be required before any inspection. Notwithstanding anything to
the contrary in this clause (r), neither the Company nor any Affiliate thereof
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (x) constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which access or inspection by, or
disclosure to, the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Applicable Law or (z) is
subject to attorney-client or similar privilege or constitutes attorney work
product;

 

- 57 -



--------------------------------------------------------------------------------

(s) shall not use any part of the proceeds of any Advance, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations T, U and X;

(t) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that the Company may make Permitted
Distributions and Permitted Tax Distributions subject to the other requirements
of this Agreement;

(u) shall not make or hold any Investments, except (A) the Portfolio Investments
or Investments constituting Eligible Investments (measured at the time of
acquisition), (B) those that have been consented to by the Administrative Agent
or (C) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

(v) shall not request any Advance, and the Company shall not directly or
indirectly, use the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto;

(w) other than (i) with the written consent of the Administrative Agent
(including via email), (ii) pursuant to a Sale Agreement, (iii) as a permitted
Substitution under Section 1.06 or (iv) in a required sale directed by the
Administrative Agent under Section 1.04 following the occurrence of a Market
Value Event, shall not transfer to any of its Affiliates any Portfolio
Investment purchased from any of its Affiliates (other than sales to Affiliates
conducted on terms and conditions consistent with those of an arm’s length
transaction and at fair market value);

(x) shall post on a password protected website maintained by the Administrative
Agent to which the Portfolio Manager will have access or deliver via email to
the Administrative Agent, with respect to each obligor in respect of a Portfolio
Investment, without duplication of any other reporting requirements set forth in
this Agreement or any other Loan Document, any management discussion and
analysis provided by such obligor and any financial reporting packages and
formal, written notifications of Portfolio Investment Material Events with
respect to such obligor and with respect to each Portfolio Investment for such
obligor (including any attached or included information, statements and
calculations), in the case of formal, written notifications of Portfolio
Investment Material Events, promptly following receipt thereof by the Company or
the Portfolio Manager and, in all cases, within five (5) Business Days of the
receipt thereof by the Company or the Portfolio Manager. The Company shall cause
the Portfolio Manager to provide such other information as the Administrative
Agent may reasonably request with respect to any Portfolio Investment or obligor
(to the extent reasonably available to the Portfolio Manager and subject to
applicable obligations of confidentiality; provided that the Portfolio Manager
shall use commercially reasonable efforts to obtain any necessary consents to
providing to the Administrative Agent any such information reasonably requested
by the Administrative Agent that is subject to an obligation of
confidentiality);

(y) shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

 

- 58 -



--------------------------------------------------------------------------------

(z) shall only have partners or owners that are treated as U.S. Persons or that
are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income tax purposes to a Person that is not a U.S. Person;

(aa) shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties (other
than holders of Permitted Liens), or give, execute, deliver, file and/or record
any financing statement, notice, instrument, document, agreement or other papers
that may be necessary or desirable to create, preserve, perfect or validate the
security interest granted pursuant to this Agreement or to enable the Collateral
Agent to exercise and enforce its rights hereunder with respect to such pledge
and security interest, and hereby authorizes the Collateral Agent to file a UCC
financing statement listing ‘all assets of the debtor’ (or substantially similar
language) in the collateral description of such financing statement;

(bb) [Reserved]

(cc) shall not hire any employees;

(dd) shall not maintain any bank accounts or securities accounts other than the
Collateral Accounts;

(ee) except as otherwise expressly permitted herein (including, without
limitation, if in connection with any workout, bankruptcy or restructuring
consented to by the Portfolio Manager in compliance with Section 6.03), shall
not cancel or (except in accordance with the terms of such Underlying
Instruments) terminate any of the Underlying Instruments in respect of a
Portfolio Investment to which it is party or beneficiary (in any capacity), or
consent to or accept any cancellation or (except in accordance with the terms of
such Underlying Instruments) termination of any of such Underlying Instruments
unless (in each case) the Administrative Agent shall have consented thereto in
writing in its sole discretion;

(ff) shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;

(gg) [Reserved];

(hh) shall not act on behalf of, a country, territory, entity or individual
that, at the time of such act, is the subject or target of Sanctions, and none
of the Company, the Portfolio Manager or any of their respective Affiliates,
owners, directors or officers is a natural person or entity with whom dealings
are prohibited under Sanctions for a natural person or entity required to comply
with such Sanctions. The Company does not own and will not acquire, and the
Portfolio Manager will not cause the Company to own or acquire, any security
issued by, or interest in, any country, territory, or entity whose direct
ownership would be or is prohibited under Sanctions for a natural person or
entity required to comply with Sanctions; and

 

- 59 -



--------------------------------------------------------------------------------

(ii) shall give notice in writing (which may be by electronic mail) to the
Administrative Agent (with a copy to the Collateral Agent) promptly upon
obtaining knowledge after due inquiry of (and in no event later than (x) in the
case of any Default or Event of Default, one (1) Business Day and (y) in the
case of any other circumstance listed below, three (3) Business Days after) the
occurrence of any of the following:

(1) any Adverse Proceeding;

(2) any Default or Event of Default;

(3) any material adverse claim asserted against any of the Portfolio
Investments, the Collateral Accounts or any other Collateral;

(4) any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification; and

(5) any Portfolio Investment becoming an Ineligible Investment.

For purposes of this Section 6.02(ii), the Company and the Portfolio Manager
shall be deemed to have made due inquiry with respect to any matter under clause
(5) above and any other determination relating to the characteristics of a
Portfolio Investment or a change related thereto or to the obligor thereon so
long as the Portfolio Manager has complied with its standard of care set forth
in Section 5.01(a) with respect to the monitoring of Portfolio Investments.

SECTION 6.03. Amendments of Portfolio Investments, Etc. If the Company or the
Portfolio Manager receives any notice or other formal, written communication
concerning any amendment, supplement, consent, waiver or other modification of
any Portfolio Investment or any related Underlying Instrument or rights
thereunder (each, an “Amendment”) that relates to or includes a modification of
a financial covenant or is otherwise (in the Portfolio Manager’s commercially
reasonable judgment) material, or notifies in writing any obligor of any
affirmative determination to exercise or refrain from exercising any rights or
remedies thereunder, it will give prompt (and in any event, not later than three
(3) Business Days’) notice thereof to the Administrative Agent. In any such
event, the Company shall exercise all voting and other powers of ownership
relating to such Amendment or the exercise of such rights or remedies as the
Portfolio Manager shall deem appropriate under the circumstances; provided that
if an Event of Default has occurred and is continuing or a Market Value Event
has occurred, the Company will exercise all voting and other powers of ownership
as the Administrative Agent (acting at the direction of the Required Lenders)
shall instruct (it being understood that if the terms of the related Underlying
Instrument expressly prohibit or restrict any such rights given to the
Administrative Agent, then such right shall be limited to the extent necessary
so that such prohibition or restriction is not violated). In any such case,
following the Company’s receipt thereof, the Company shall promptly provide to
the Administrative Agent copies of all executed amendments to Underlying
Instruments, executed waiver or consent forms or other documents executed or
delivered in connection with any Amendment.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, solely in
the case of amounts other than principal and interest, such failure continues
for a period of two (2) Business Days following such failure;

(b) any representation or warranty made or deemed made by or on behalf of the
Company, the Portfolio Manager or any Seller (collectively, the “Credit Risk
Parties”) herein or in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
(other than projections, forward-looking information, general economic data or
industry information) furnished pursuant hereto or in connection herewith or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute a failure);

(c) (A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi), (xiv) or (xix),
(b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (w), (cc),
(hh) or (ii), Section 8.02(b) or the last sentence of the first paragraph of
Section 1.04 or (B) any Credit Risk Party shall fail to observe or perform any
other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by such Credit Risk Party of written notice
of such failure from the Administrative Agent and (ii) an officer of such Credit
Risk Party becoming aware of such failure;

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for forty-five (45) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

- 61 -



--------------------------------------------------------------------------------

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(g) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

(h) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

(i) an ERISA Event occurs except, with respect to clause (2) of the definition
thereof, where such ERISA Event would not reasonably be expected to have a
Material Adverse Effect;

(j) a Change of Control occurs;

(k) the Company or the pool of Collateral shall become required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended;

(l) the Portfolio Manager (i) resigns as Portfolio Manager under this Agreement,
(ii) assigns any of its obligations or duties as Portfolio Manager in
contravention of the terms of this Agreement or (iii) otherwise ceases to act as
Portfolio Manager in accordance with the terms of this Agreement and, in each
case, an Affiliate of the Portfolio Manager is not appointed (and has accepted
such appointment) in accordance with this Agreement;

(m) the Net Advances are greater than the product of (x) the Net Asset Value
multiplied by (y) 70%, and such excess remains uncured for one (1) Business Day;
or

(n) (i) failure of the Company to fund the Unfunded Exposure Account when
required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan (including the payment
of any amount in connection with the sale thereof to the extent required under
this Agreement); provided that the failure of the Company to undertake any
action set forth in this clause (n) is not remedied within two (2) Business
Days;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE VIII

COLLATERAL ACCOUNTS; COLLATERAL SECURITY

SECTION 8.01. The Collateral Accounts; Agreement as to Control.

(a) Establishment and Maintenance of Collateral Accounts. The Company hereby
appoints the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish pursuant to the Account Control Agreement,
each of the Custodial Account, the Collection Account, the MV Cure Account and
the Unfunded Exposure Account (collectively, the “Collateral Accounts”). The
Securities Intermediary agrees to maintain the Collateral Accounts in accordance
with the Account Control Agreement as a “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC), in the name of the Company subject
to the lien of the Collateral Agent.

Nothing herein shall require the Securities Intermediary to credit to any
Collateral Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any asset in the nature of a general intangible
(as defined in Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient
quantity thereof (within the meaning of Section 8-504 of the UCC).
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in loans may be acquired and delivered
by the Borrower to the Securities Intermediary or the Collateral Agent from time
to time that are not evidenced by, or accompanied by delivery of, a security (as
that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Collateral Agent of a facsimile copy of an assignment agreement
(“Loan Assignment Agreement”) in favor of the Borrower as assignee, (b) any such
Loan Assignment Agreement (and the registration of the related loan on the books
and records of the applicable obligor or bank agent) shall be registered in the
name of the Borrower and (c) any duty on the part of the Securities Intermediary
or Collateral Agent with respect to such loan (including in respect of any duty
it might otherwise have to maintain a sufficient quantity of such loan for
purposes of UCC Section 8-504) shall be limited to the exercise of reasonable
care by the Collateral Agent in the physical custody of any such Loan Assignment
Agreement that may be delivered to it. It is acknowledged and agreed that
neither the Collateral Agent nor the Securities Intermediary is under a duty to
examine underlying credit agreements or loan documents to determine the validity
or sufficiency of any Loan Assignment Agreement (and shall have no
responsibility for the genuineness or completeness thereof), or for the issuer’s
title to any related loan.

(b) Investment of Funds on Deposit in the Unfunded Exposure Account. All amounts
on deposit in the Unfunded Exposure Account shall be invested (and reinvested)
at the written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in Eligible Investments; provided that,
following the occurrence and during the continuance of an Event of Default or
following a Market Value Event, all amounts on deposit in the Unfunded Exposure
Account shall be invested, reinvested and otherwise disposed of at the written
direction of the Administrative Agent delivered to the Collateral Agent. Income
earned on such Eligible Investments shall be deposited into the Unfunded
Exposure Account.

 

- 63 -



--------------------------------------------------------------------------------

(c) Unfunded Exposure Account.

(i) Amounts may be deposited into the Unfunded Exposure Account from time to
time in accordance with Section 4.05. Amounts shall also be deposited into the
Unfunded Exposure Account as set forth in Section 2.03(f).

(ii) While no Event of Default has occurred and is continuing and no Market
Value Event has occurred and subject to satisfaction of the Borrowing Base Test
(after giving effect to such release), the Portfolio Manager may direct, by
means of an instruction in writing to the Securities Intermediary (with a copy
to the Collateral Administrator), the release of funds on deposit in the
Unfunded Exposure Account (i) for the purpose of funding the Company’s unfunded
commitments with respect to Delayed Funding Term Loans, for deposit into the
Collection Account and (ii) so long as no Unfunded Exposure Shortfall exists or
would exist after giving effect to the withdrawal. Following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event, at the written direction of the Administrative Agent (at the
direction of the Required Lenders) (with a copy to the Collateral
Administrator), the Securities Intermediary shall transfer all amounts in the
Unfunded Exposure Account to the Collection Account to be applied pursuant to
Section 4.05. Upon the direction of the Company by means of an instruction in
writing to the Securities Intermediary (with a copy to the Collateral
Administrator, the Collateral Agent and the Administrative Agent), any amounts
on deposit in the Unfunded Exposure Account in excess of outstanding funding
obligations of the Company shall be released to the Collection Account to prepay
the outstanding Advances; provided that any such prepayment does not cause the
aggregate outstanding principal amount of the Advances to be less than the
Minimum Funding Amount.

SECTION 8.02. Collateral Security; Pledge; Delivery.

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company’s obligations to the Agents, the Securities
Intermediary, the Collateral Administrator and the Lenders (collectively, the
“Secured Parties”) under this Agreement (collectively, the “Secured
Obligations”), the Company hereby pledges to the Collateral Agent and grants a
continuing security interest in favor of the Collateral Agent in all of the
Company’s right, title and interest in, to and under (in each case, whether now
owned or existing, or hereafter acquired or arising) all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, investment property, and
any and all other property of any type or nature owned by it (all of the
property described in this clause (a) being collectively referred to herein as
“Collateral”), including, without limitation: (1) each Portfolio Investment,
(2) all of the Company’s interests in the Collateral Accounts and all
investments, obligations and other property from time to time credited thereto,
(3) each Sale Agreement, any other Loan Document and all rights related to each
such agreement (4) all other property of the Company and (5) all proceeds
thereof, all accessions to and substitutions and replacements for, any of the
foregoing, and all rents, profits and products of any thereof.

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; and (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent).

 

- 64 -



--------------------------------------------------------------------------------

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Lenders) do any of the following:

(i) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable. The Company
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days’ prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

(ii) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof;

(iii) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(iv) Endorse any checks, drafts, or other writings in the Company’s name to
allow collection of the Collateral;

(v) Take control of any proceeds of the Collateral;

(vi) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and/or

(vii) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

(d) Compliance with Restrictions. The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent or its designee are hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel in writing is necessary in order to avoid
any violation of Applicable Law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Company and the Portfolio Manager
further agree that such compliance shall not, in and of itself, result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable or accountable to
the Company or the Portfolio Manager for any discount allowed by the reason of
the fact that such Collateral is sold in good faith compliance with any such
limitation or restriction.

 

- 65 -



--------------------------------------------------------------------------------

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Portfolio Manager hereby waive any claims against each Agent and Lender
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale.

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent or the Required Lenders, as the case may be), after the occurrence and
during the continuation of an Event of Default, to take any action and to
execute any instrument which the Administrative Agent or the Required Lenders
may deem necessary or advisable to accomplish the purposes of this Agreement.
The Company hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this clause is irrevocable during the term of this Agreement
and is coupled with an interest.

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

(h) Termination. Upon the payment in full of all Secured Obligations (other than
any unmatured contingent indemnification and reimbursement obligations) and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

(i) Release of Security Interest upon Disposition of Collateral. Upon any sale,
transfer or other disposition of any Collateral (or portion thereof) that is
permitted hereunder, the security interest granted hereunder in such Loan or
other Collateral (or the portion thereof which has been sold or otherwise
disposed of) shall, immediately upon the sale or other disposition of such Loan
or other Collateral (or such portion) and without any further action on the part
of the Collateral Agent or any other Secured Party, be released. Upon any such
release, the Collateral Agent will, at the Company’s sole expense, deliver to
the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
release.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent. Each of
the Lenders hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent (each, an “Agent” and collectively, the “Agents”) as its agent
and authorizes such Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof, together with
such actions and powers as are reasonably incidental thereto. Anything contained
herein to the contrary notwithstanding, each Agent and each Lender hereby agree
that no Lender shall have any right individually to realize upon any of the
Collateral hereunder, it being understood and agreed that all powers, rights and
remedies hereunder with respect to the Collateral shall be exercised solely by
the Collateral Agent for the benefit of the Secured Parties at the direction of
the Administrative Agent or the Required Lenders, as applicable.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

None of the Agents, the Securities Intermediary nor the Collateral Administrator
shall have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing, (a) none of the Agents, the
Securities Intermediary nor the Collateral Administrator shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) none of the Agents, the Securities Intermediary nor the
Collateral Administrator shall have any duty to take any discretionary action or
exercise any discretionary powers, except that the foregoing shall not limit any
duty expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby or that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, none of the Agents, the Securities Intermediary nor
the Collateral Administrator shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company that
is communicated to or obtained by the financial institution serving in the
capacity of such Agent (except insofar as provided to it as Agent hereunder) or
any of its Affiliates in any capacity. None of the Agents, the Securities
Intermediary nor the Collateral Administrator shall be liable for any action
taken or not taken by it in the absence of its own gross negligence or willful
misconduct or with the consent or at the request or direction of the
Administrative Agent (in the case of the Collateral Administrator and the
Collateral Agent only) or the Required Lenders (or such other number or
percentage of Lenders that shall be permitted herein to direct such action or
forbearance). None of the Collateral Agent, the Collateral Administrator or the
Securities Intermediary shall be deemed to have knowledge of any Default, Event
of Default, Market Value Event or failure of the Borrowing Base Test unless and
until a Responsible Officer has received written notice thereof from the
Company, a Lender or the Administrative Agent, which notice shall specifically
reference this Agreement and state that it is a notice of such circumstance or
event and specify the nature of such event. None of the Collateral Agent, the
Collateral Administrator, the Securities Intermediary or the Administrative
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of

 

- 67 -



--------------------------------------------------------------------------------

any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness, genuineness, value or sufficiency of this
Agreement, any other agreement, instrument or document or the Collateral, or
(v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. Knowledge of
notices or other documents delivered to any Agent in any capacity shall not
constitute knowledge of or delivery to (1) such Agent in any other capacity
under the Agreement or to any Affiliate or other division of such Agent or
(2) any other Agent. None of the Collateral Agent, the Collateral Administrator,
the Securities Intermediary or the Administrative Agent shall be required to
risk or expend its own funds in connection with the performance of its
obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder.

Each Agent, the Collateral Administrator and the Securities Intermediary shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, direction,
opinion, document or other writing believed by it to be genuine and to have been
signed or sent by the proper Person. Each Agent, the Collateral Administrator
and the Securities Intermediary also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. Each Agent, the Collateral
Administrator and the Securities Intermediary may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. In the event the
Collateral Agent or the Collateral Administrator shall receive conflicting
instruction from the Administrative Agent or the Required Lenders, on the one
hand, and the Company or the Portfolio Manager, on the other hand, the
instruction of the Required Lenders or the Administrative Agent, as applicable,
shall govern. None of the Collateral Administrator, the Securities Intermediary
nor the Collateral Agent shall have any duties or obligations under or in
respect of any other agreement (including any agreement that may be referenced
herein) to which it is not a party. The grant of any permissive right or power
to the Collateral Agent hereunder shall not be construed to impose a duty to
act.

It is expressly acknowledged and agreed that none of the Collateral
Administrator, the Securities Intermediary nor the Collateral Agent shall be
responsible for, and shall not be under any duty to monitor or determine,
compliance with the Eligibility Criteria or the Concentration Limitations in any
instance, to determine if the conditions of “Deliver” have been satisfied or
otherwise to monitor or determine compliance by any other Person with the
requirements of this Agreement.

Each of the Agents, the Securities Intermediary and the Collateral Administrator
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by it. None of the Agents, the
Securities Intermediary nor the Collateral Administrator shall be responsible
for any misconduct or negligence on the part of any sub-agent or attorney
appointed by such Person with due care. Each of the Agents, the Securities
Intermediary and the Collateral Administrator and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and its Affiliates (the “Related Parties”) for such
Agent. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of each Agent (or such other Person)
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent (or such other
Person), as the case may be.

 

 

- 68 -



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
thirty (30) days’ notice to each other agent, the Lenders, the Portfolio Manager
and the Company. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Collateral Administrator, Collateral Agent,
Securities Intermediary or Administrative Agent, as applicable, gives notice of
its resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. If no
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring Agent,
Collateral Administrator or Securities Intermediary, as applicable, gives notice
of its resignation, such Agent, Collateral Administrator or Securities
Intermediary, as applicable, may petition a court of competent jurisdiction for
the appointment of a successor. Upon the acceptance of its appointment as
Collateral Administrator, Securities Intermediary, Administrative Agent or
Collateral Agent, as the case may be, hereunder (and, if applicable, under the
Account Control Agreement) by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent, Collateral Administrator or Securities Intermediary, as applicable,
hereunder and under the Account Control Agreement, and the retiring Agent,
Collateral Administrator or Securities Intermediary, as applicable, shall be
discharged from its duties and obligations hereunder and under the Account
Control Agreement. After the retiring Agent’s, Collateral Administrator’s or
Securities Intermediary’s, as applicable, resignation hereunder, the provisions
of this Article and Sections 5.03 and 10.04 shall continue in effect for the
benefit of such retiring Agent, Collateral Administrator or Securities
Intermediary, as applicable, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while it
was acting as Collateral Administrator, Securities Intermediary, Administrative
Agent or Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days’ notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Portfolio Manager (which removal of the Collateral Agent or
the Securities Intermediary will also be effective as removal under the Account
Control Agreement). Upon any such removal, the Company shall have the right
(with the written consent of the Administrative Agent) to appoint a successor to
the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary, as applicable. If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. If no
successor shall have been so appointed and shall have accepted such appointment
within sixty (60) days after the retiring Agent, Collateral Administrator or
Securities Intermediary gives notice of its resignation, such Agent, Collateral
Administrator or Securities Intermediary may petition a court of competent
jurisdiction for the appointment of a successor. Upon the acceptance of its
appointment as Collateral Administrator, Securities Intermediary or Collateral
Agent, as the case may be, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Collateral Agent, Collateral Administrator or Securities
Intermediary hereunder and under the Account Control Agreement, and the removed
Collateral Agent, Collateral Administrator or Securities Intermediary shall be
discharged from its duties and obligations hereunder (and, if applicable, under
the

 

- 69 -



--------------------------------------------------------------------------------

Account Control Agreement). After the removed Collateral Agent’s, Collateral
Administrator’s or Securities Intermediary’s removal hereunder, the provisions
of this Article and Sections 5.03 and 10.04 shall continue in effect for the
benefit of such removed Collateral Agent, Collateral Administrator or Securities
Intermediary, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary or Collateral Agent, as the
case may be.

Upon the request of the Company or the Administrative Agent or the successor
collateral agent, collateral administrator or securities intermediary, such
retiring or removed Collateral Agent, Collateral Administrator or Securities
Intermediary shall, upon payment of its charges then unpaid, execute and deliver
an instrument transferring to such successor agent all the rights, powers and
trusts of the retiring or removed Collateral Agent, Collateral Administrator or
Securities Intermediary, as applicable, and shall duly assign, transfer and
deliver to such successor agent all property and money held by such retiring or
removed Collateral Agent, Collateral Administrator or Securities Intermediary
hereunder (and under the Account Control Agreement, if applicable). Upon request
of any such successor agent, the Company and the Administrative Agent shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor collateral agent, collateral administrator or
securities intermediary all such rights, powers and trusts.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any corporation into which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be a party, or any
corporation succeeding to the business of the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be the successor of the
Collateral Agent, the Securities Intermediary or the Collateral Administrator
hereunder (and, if applicable, under the Account Control Agreement) without the
execution or filing of any paper with any Person or any further act on the part
of any Person.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent, the Collateral Administrator, the Securities
Intermediary or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be liable for any error of judgment made in good faith by an officer or
officers of such Agent, the Collateral Administrator or the Securities
Intermediary, unless it shall be conclusively determined by a court of competent
jurisdiction that such Agent, the Collateral Administrator or the Securities
Intermediary was grossly negligent in ascertaining the pertinent facts.

 

- 70 -



--------------------------------------------------------------------------------

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be responsible for the accuracy or content of any certificate, statement,
direction or opinion furnished to it in connection with this Agreement.

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be bound to make any investigation into the facts stated in any resolution,
certificate, statement, instrument, opinion, report, consent, order, approval,
bond or other document or have any responsibility for filing or recording any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted to it hereunder.

In the absence of gross negligence, willful misconduct or bad faith on its part,
each Agent, the Collateral Administrator and the Securities Intermediary may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instruction, certificate, opinion
or other document furnished to it, reasonably believed by it to be genuine and
to have been signed or presented by the proper party or parties and conforming
to the requirements of this Agreement but, in the case of a request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to it, such Agent, the Collateral
Administrator or the Securities Intermediary, as applicable, shall be under a
duty to examine the same in accordance with the requirements of this Agreement
to determine that it conforms to the form required by such provision.

None of the Agents, the Collateral Administrator nor the Securities Intermediary
shall be responsible for delays or failures in performance resulting from acts
beyond its control. Such acts include but are not limited to acts of God,
strikes, lockouts, riots and acts of war. In connection with any payment, the
Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

Before the Collateral Agent or Collateral Administrator acts or refrains from
acting, it may require, and may conclusively rely on, a certificate (which may
be constituted by written directions provided in accordance with this Agreement)
of an officer of the Company, the Portfolio Manager, the Administrative Agent or
the Required Lenders, as applicable, to the extent that the Collateral Agent or
the Collateral Administrator is permitted to act at the direction of such person
or persons in accordance with the Loan Documents as it relates to the matter or
matters to be certified. The Collateral Agent or Collateral Administrator shall
not be liable for any action it takes or omits to take in good faith in reliance
on such certificate.

The Collateral Agent or Collateral Administrator may, from time to time, request
that the parties hereto deliver a certificate (upon which the Collateral Agent
or Collateral Administrator may conclusively rely) setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Agreement or any related document together with a
specimen signature of such authorized officers and the Collateral Agent or
Collateral Administrator shall be entitled to conclusively rely on the then
current certificate until receipt of a superseding certificate.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Bank
Law”), the entity serving as Collateral Agent, Securities Intermediary or
Collateral Administrator is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with such entity. Accordingly, each of the parties agrees to
provide to the Collateral Agent, the Securities Intermediary or the Collateral
Administrator upon its reasonable request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent, the Securities Intermediary or the Collateral
Administrator to comply with Applicable Bank Law.

 

- 71 -



--------------------------------------------------------------------------------

The rights, protections and immunities given to the Agents in this Section 9.01,
Section 9.02(c) and Section 9.02(h) shall likewise be available and applicable
to the Securities Intermediary and the Collateral Administrator.

SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Lenders) for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein and the Administrative Agent may
direct the Collateral Agent in writing to take any action incidental thereto;
provided that, in each case, the Collateral Agent shall have no obligation to
take any such action in the absence of such direction and shall have no
obligation to comply with any such direction if it reasonably believes that the
same (1) is contrary to Applicable Law or this Agreement or (2) is reasonably
likely to subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Lenders, as the case may be,
issuing such instruction make provision reasonably satisfactory to the
Collateral Agent for payment of same (which provision may be payment of such
cost or expense by the Company (subject to the limitations set forth herein) in
accordance with the Priority of Payments or the provision of indemnity or
security by or on behalf of the directing party, in either case, if such
arrangement is reasonably satisfactory to the Collateral Agent). With respect to
other actions which are incidental to the actions specifically delegated to the
Collateral Agent hereunder, the Collateral Agent shall not be required to take
any such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the written direction of the Administrative Agent; provided that the
Collateral Agent shall not be required to take any action hereunder at the
request of the Administrative Agent, any Secured Party or otherwise if the
taking of such action, in the reasonable determination of the Collateral Agent,
(x) shall be in violation of any Applicable Law or contrary to any provisions of
this Agreement or (y) shall expose the Collateral Agent to liability hereunder
or otherwise the requesting party makes provision reasonably satisfactory to the
Collateral Agent for payment of same (which provision may be repayment for such
liability by the Company (subject to the limitations set forth herein) in
accordance with the Priority of Payments or the provision of indemnity or
security by or on behalf of the requesting party, in either case, if such
arrangement is reasonably satisfactory to the Collateral Agent). In the event
the Collateral Agent requests the consent or direction of the Administrative
Agent and the Collateral Agent does not receive a consent or direction (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent or applicable direction to the relevant action.

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it and shall not be liable for any action taken or
omitted to be taken prior to receipt of such instruction. If the Collateral
Agent does not receive such instructions within five (5) Business Days after it
has requested them, the Collateral Agent may, but shall be under no duty to,
take or refrain from taking any such courses of action. The Collateral Agent
shall act in accordance with instructions received after such five (5) Business
Day period except to the extent it has already, in good faith, taken or
committed itself to take, action inconsistent with such instructions.. The
Collateral Agent shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice. Each of
the Collateral Agent, Collateral Administrator and Securities Intermediary
agrees to accept and act upon instructions or directions pursuant to this
Agreement and other Loan Documents sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods; provided, that each
party providing such instructions or directions shall provide to the Collateral

 

- 72 -



--------------------------------------------------------------------------------

Agent, Collateral Administrator or Securities Intermediary written notice of
persons designated to provide instructions or directions. The Collateral Agent,
Collateral Administrator and Securities Intermediary shall not be liable for any
losses, costs or expenses arising directly or indirectly from the Collateral
Agent’s, Collateral Administrator’s and Securities Intermediary’s reliance upon
and compliance with such instructions notwithstanding such instructions
conflicting with or being inconsistent with a subsequent written instruction.
Each party hereto agrees to assume all risks arising out of the use of such
electronic methods to submit instructions and directions to the Collateral
Agent, Collateral Administrator and Securities Intermediary, including without
limitation the risk of the Collateral Agent, Collateral Administrator and
Securities Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties. Any party providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

(b) Custody and Preservation. The Collateral Agent is required to hold in
custody and preserve any of the Collateral in its possession pursuant to the
terms of this Agreement and the standard of care set forth herein, provided that
the Collateral Agent shall be deemed to have complied with the terms of this
Agreement with respect to the custody and preservation of any of the Collateral
if it takes such action for that purpose as the Company reasonably requests (or,
following the occurrence of a Market Value Event or following the occurrence and
during the continuance of an Event of Default, as the Administrative Agent
reasonably requests), but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to comply with
the terms of this Agreement. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any liens thereon.

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Eligible Investments (other than for losses
attributable to the Collateral Agent’s failure to make payments on investments
issued by the Collateral Agent, in its commercial capacity as principal obligor
and not as collateral agent, in accordance with their terms) or (2) losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity. It is expressly agreed and acknowledged that the Collateral
Agent is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Portfolio
Investments or other Collateral.

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Lenders, the Collateral Agent shall be deemed
to have released, and shall execute any documents or instruments necessary to
release any lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Lenders have otherwise
consented. Anything contained herein to the contrary notwithstanding, in the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale, any Agent or Lender may be the purchaser of any or
all of such Collateral at any such sale and the Collateral Agent, as agent for
and representative of the Lenders (but not any Lender in its individual capacity
unless the Required Lenders shall otherwise agree), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the purchaser at such sale.

 

- 73 -



--------------------------------------------------------------------------------

(e) Collateral Agent, Securities Intermediary and Collateral Administrator Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such fees as the Administrative
Agent, the Collateral Agent, the Securities Intermediary, the Collateral
Administrator and the Portfolio Manager, may agree in writing, subject to the
Priority of Payments. The Company further agrees to pay to the Collateral Agent,
the Securities Intermediary and the Collateral Administrator, or reimburse the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
for paying, reasonable and documented out-of-pocket expenses, including
attorney’s fees, in connection with this Agreement and the transactions
contemplated hereby, subject to the Priority of Payments.

(f) Execution by the Collateral Agent, the Securities Intermediary and the
Collateral Administrator. The Collateral Agent, the Securities Intermediary and
the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator, respectively, hereunder and in no event shall have any obligation
to make any Advance, provide any Advance or perform any obligation of the
Administrative Agent hereunder.

(g) Reports by the Collateral Administrator. The Company hereby appoints U.S.
Bank National Association as Collateral Administrator and directs the Collateral
Administrator to prepare the reports substantially in the form reasonably agreed
by the Company, the Collateral Administrator and the Administrative Agent. The
Company and the Portfolio Manager shall cooperate with the Collateral
Administrator in connection with the matters described herein, including
calculations relating to the reports contemplated herein or as otherwise
reasonably requested hereunder. Without limiting the generality of the
foregoing, the Portfolio Manager shall supply in a timely fashion any
determinations, designations, classifications or selections made by it relating
to a Portfolio Investment, including in connection with the acquisition or
disposition thereof, and any information maintained by it that the Collateral
Administrator may from time to time reasonably request with respect to the
Portfolio Investment and reasonably need to complete the reports required to be
prepared by the Collateral Administrator hereunder or reasonably required to
permit the Collateral Administrator to perform its obligations hereunder. The
Collateral Administrator shall endeavor to deliver a draft of each such report
to the Portfolio Manager and the Portfolio Manager shall review, verify and
approve the contents of the aforesaid reports. To the extent any of the
information in such reports conflicts with data or calculations in the records
of the Portfolio Manager, the Portfolio Manager shall notify the Collateral
Administrator of such discrepancy and use reasonable efforts to assist the
Collateral Administrator in reconciling such discrepancy. Upon reasonable
request by the Collateral Administrator, the Portfolio Manager further agrees to
provide to the Collateral Administrator from time to time during the term of
this Agreement, on a timely basis, any information relating to the Portfolio
Investments and any proposed purchases, sales or other dispositions thereof as
to enable the Collateral Administrator to perform its duties hereunder.

(h) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Portfolio Manager, the
Administrative Agent, the Company or the Required Lenders to provide accurate
and complete information on a timely basis to the Collateral Agent or the
Collateral Administrator, as applicable, or otherwise on the part of any such
party to comply with the terms of this Agreement, and, absent gross negligence,
willful misconduct, criminal conduct, fraud or reckless disregard of the
Collateral Agent or the Collateral Administrator, as applicable, shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Agent’s or Collateral Administrator’s, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

- 74 -



--------------------------------------------------------------------------------

(i) Anti-Terrorism, Anti-Money Laundering. To help fight the funding of
terrorism and money laundering activities, the Collateral Agent will obtain,
verify and record information that identifies individuals or entities that
establish a relationship or open an account with U.S. Bank National Association.
The Collateral Agent will ask for the name, address, tax identification number
and other information that will allow the Collateral Agent to identify the
individual or entity who is establishing the relationship or opening the
account. The Collateral Agent may also ask for formation documents such as
articles of incorporation, an offering memorandum or other identifying documents
to be provided.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Non-Petition; Limited Recourse. Each of the Collateral Agent, the
Securities Intermediary, the Collateral Administrator, the Portfolio Manager and
the other parties hereto (other than the Administrative Agent acting at the
direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

Notwithstanding any other provision of this Agreement or any other Loan
Document, no recourse under any obligation, covenant or agreement of the Company
or the Portfolio Manager contained in this Agreement shall be had against any
incorporator, stockholder, partner, officer, director, member, manager, employee
or agent of the Company, the Portfolio Manager or any of their respective
Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Company and (with respect to the express
obligations of the Portfolio Manager under the Loan Documents) the Portfolio
Manager and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Company, the Portfolio Manager or any of their respective
Affiliates (solely by virtue of such capacity) or any of them under or by reason
of any of the obligations, covenants or agreements of the Company or the
Portfolio Manager contained in this Agreement or any other Loan Document, or
implied therefrom, and that any and all personal liability for breaches by the
Company or the Portfolio Manager of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. Without limiting the
foregoing, no recourse shall be had for the payment of any amount owing in
respect of the Advances against the Portfolio Manager, the Parent or any
Affiliate, shareholder, manager, officer, director, employee or member of the
Portfolio Manager, the Parent or their respective successors or assigns or,
except as specifically set forth in this this Agreement and in the other Loan
Documents, for any other amounts payable in respect of the Loan Documents.

 

- 75 -



--------------------------------------------------------------------------------

SECTION 10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system of .pdf or
other similar files) to the other parties hereto at the addresses for notices
specified on the Transaction Schedule (or, as to any such party, at such other
address as shall be designated by such party in a notice to each other party
hereto). All such notices and other communications shall be deemed to have been
duly given when (a) transmitted by facsimile, (b) personally delivered, (c) in
the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

SECTION 10.03. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

SECTION 10.04. Expenses; Indemnity; Damage Waiver; Right of Setoff.

(a) Subject to the Priority of Payments, the Company shall pay (1) all fees and
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Collateral Administrator, the Securities Intermediary and their Related Parties,
including the fees, charges and disbursements of outside counsel for each Agent
and the Collateral Administrator, and such other local counsel as required for
the Agents and the Collateral Administrator, collectively, in connection with
the preparation and administration of this Agreement, the Account Control
Agreement or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (2) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Collateral Administrator, the Securities
Intermediary and the Lenders, including the fees, charges and disbursements of
outside counsel for each Agent, the Lenders, the Collateral Administrator and
the Securities Intermediary and such other local counsel as required for all of
them, in connection herewith, including the enforcement or protection of their
rights in connection with this Agreement and the Account Control Agreement,
including their rights under this Section, or in connection with the Advances
provided by them hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b) Subject to the Priority of Payments, the Company shall indemnify the Agents,
the Collateral Administrator, the Securities Intermediary, the Lenders and their
Related Parties (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of one firm of outside counsel for each affiliated group of Indemnitees and such
other local counsel as required for any Indemnitees, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(1) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties thereto of their respective rights (including, without limitation, the
right to enforce the terms of this Agreement) and obligations (including,
without limitation, any breach of any representation or warranty made by the
Company or the Portfolio Manager hereunder (for the avoidance of doubt, after
giving effect to any limitation included in any such representation or warranty
relating to materiality or causing a Material Adverse Effect)) or the exercise
of the parties thereto of their respective rights (including, without
limitation, the approval or disapproval by the Administrative Agent of the
acquisition of any Portfolio

 

- 76 -



--------------------------------------------------------------------------------

Investment in accordance with the terms of this Agreement) or the consummation
of the transactions contemplated hereby, (2) any Advance or the use of the
proceeds therefrom, (3) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or is pursuing or defending any such action or (4) the enforcement
of this Agreement; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (B) with respect to indemnification
obligations owed to the Administrative Agent or any Lender, are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the material non-compliance by the Administrative Agent or, with
respect to such Lender or its Related Parties as an Indemnitee, such Lender of
their respective obligations under the Loan Documents or (C) relate to any
claim, matter or dispute solely between or among Indemnitees. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by Applicable Law, no party hereto nor any
Indemnitee shall assert, and each hereby waives, any claim against any party
hereto or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the Account Control Agreement, any other Loan Document or any
agreement, instrument or transaction contemplated hereby, any Advance or the use
of the proceeds thereof.

(d) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.05. Amendments. Subject to Section 3.01(h)(ii), no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including, without limitation, a writing evidenced by a facsimile
transmission or electronic mail) and executed by each of the Agents, the
Collateral Administrator, the Securities Intermediary, the Required Lenders, the
Company and the Portfolio Manager; provided, however, that any amendment to this
Agreement that the Administrative Agent determines in its commercially
reasonable judgment is necessary to effectuate the purposes of Section 1.04
hereof following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event and which would not
result in an increase or decrease in the rights, duties or liabilities of the
Portfolio Manager or the Company shall not be required to be executed by the
Portfolio Manager or the Company; provided further that the Administrative Agent
may waive any of the Eligibility Criteria and the requirements set forth in
Schedule 3 or Schedule 4 in its sole discretion; provided further that none of
the Collateral Agent, the Collateral Administrator or the Securities
Intermediary shall be required to execute any amendment that affects its rights,
duties, protections or immunities; provided further that any Material Amendment
shall require the prior written consent of each Lender affected thereby.

 

- 77 -



--------------------------------------------------------------------------------

SECTION 10.06. Successors; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and the Required Lenders (and
any attempted assignment or transfer by the Company without such consent shall
be null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Subject to the conditions set forth below, any Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Financing Commitment and the Advances at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent and, unless an Event of
Default has occurred and is continuing or a Market Value Event shall have
occurred, if such assignee is not an Eligible Assignee, the Company; provided
that no consent of the Administrative Agent or the Company shall be required for
an assignment of any Financing Commitment to an assignee that is a Lender with a
Financing Commitment immediately prior to giving effect to such assignment.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and the Register. The entries in the Register shall
be conclusive absent manifest error, and the parties hereto shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Lender and the Portfolio Manager, at any reasonable time and from time to time
upon reasonable prior notice. Upon its receipt of a duly completed assignment
and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

(c) Any Lender may sell participations to one or more banks or other entities (a
“Lender Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (3) the Company, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument

 

- 78 -



--------------------------------------------------------------------------------

pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Lender Participant, agree to any Material Amendment that
adversely affects such Lender Participant.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Lender Participant shall be entitled to the benefits of
Sections 3.01(e) and 3.03 (subject to the requirements and limitations therein,
including the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the Lender
that sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Lender Participant (A) agrees to be subject to the provisions
of Section 3.01(f) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06 and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than the Lender that sells the participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the replacement of Lenders provisions
set forth in Section 3.01(f) with respect to any Lender Participant.

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. Any suit, action or proceedings relating to this
Agreement (collectively, “Proceedings”) shall be tried and litigated in the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City. With respect to any Proceedings, each
party hereto irrevocably (i) submits to the non-exclusive jurisdiction of the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City and (ii) waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
to enforce any judgment against any such party arising out of or relating to
this Agreement in the courts of any place where such party or any of its assets
may be found or located, nor will the bringing of such Proceedings in any one or
more jurisdictions preclude the bringing of such Proceedings in any other
jurisdiction.

 

- 79 -



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 10.08. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Advance, together
with all fees, charges and other amounts which are treated as interest on such
Advance under Applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Advance in accordance
with Applicable Law, the rate of interest payable in respect of such Advance
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Advance but were not payable as
a result of the operation of this Section 10.08 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Advances or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.09. PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

SECTION 10.10. Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(1) a reduction in full or in part or cancellation of any such liability;

 

- 80 -



--------------------------------------------------------------------------------

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

As used herein:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 10.13. Confidentiality.

Each Agent, the Collateral Administrator, the Securities Intermediary and each
Lender agrees to maintain the confidentiality of the Information until the date
that is two (2) years after receipt of such Information (or, with respect to
Information relating to the financial and other material terms of this
Agreement, until the date that is one (1) year after the Maturity Date), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority (including any self-regulatory authority), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies

 

- 81 -



--------------------------------------------------------------------------------

hereunder, the sale of any Portfolio Investment following the occurrence of a
Market Value Event or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.13, to (x) any permitted assignee of or permitted
Participant in or any prospective permitted assignee of or permitted Participant
in, any of its rights or obligations under this Agreement, or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (vii) with the consent of the
Company, (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.13 by the delivering party
or its Affiliates or (y) becomes available to any Agent, the Collateral
Administrator, the Securities Intermediary or any Lender on a nonconfidential
basis from a source other than the Company or (ix) to the extent permitted or
required under this Agreement or the Account Control Agreement. For the purposes
of this Section 10.13, any Person required to maintain the confidentiality of
Information as provided in this Section 10.13 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

[remainder of page intentionally blank]

 

- 82 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GREAT LAKES PORTMAN RIDGE FUNDING LLC, as Company By  

/s/ Edward U. Gilpin

Name: Edward U. Gilpin Title: Chief Financial Officer, Secretary and Treasurer

PORTMAN RIDGE FINANCE CORPORATION,

as Portfolio Manager

By  

/s/ Edward U. Gilpin

Name: Edward U. Gilpin Title: Chief Financial Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By  

/s/ Ralph J. Creasia, Jr.

Name: Ralph J. Creasia, Jr. Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Administrator

By  

/s/ Ralph J. Creasia, Jr.

Name: Ralph J. Creasia, Jr. Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By  

/s/ Ralph J. Creasia, Jr.

Name: Ralph J. Creasia, Jr. Title: Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By  

/s/ James Greenfield

Name: James Greenfield Title: Executive Director The Lenders JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Lender By  

/s/ James Greenfield

Name: James Greenfield Title: Executive Director



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.  Types of Financing

  

Available     Financing Limit

Advances

  

    yes      Prior to a Commitment Increase Date: U.S.$115,000,000; After a
Commitment Increase Date, if any, U.S.$ 115,000,000 plus the principal amount of
each increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $215,000,000 in the aggregate

2.  Lenders

   Financing Commitment

JPMorgan Chase Bank, National Association

   Prior to a Commitment Increase Date: U.S.$115,000,000; After a Commitment
Increase Date, if any, U.S.$115,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $215,000,000 in the aggregate, in each case, as
reduced from time to time pursuant to Section 4.07

3.  Scheduled Termination Date:

   December 18, 2023

4.  Interest Rates

  

Applicable Margin for Advances:

  

With respect to interest based on the LIBO Rate, 2.85% per annum (subject to
increase in accordance with Section 3.01(b)).

 

With respect to interest based on the Base Rate, 2.85% per annum (subject to
increase in accordance with Section 3.01(b)).

5.  Account Numbers

  

Custodial Account:

   198430-700

Collection Account:

   198430-200

MV Cure Account:

   198430-202

Unfunded Exposure Account:

   198430-201

6.  Market Value Trigger:

   62.5%



--------------------------------------------------------------------------------

7.  Market Value Cure Level:

   55%

8.  Purchases of Restricted Securities

  

Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security. As used
herein, “Restricted Security” means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Lender that is a “broker” or a “dealer”, within the meaning of the Securities
Exchange Act of 1934, participated in the distribution as a member of a selling
syndicate or group within 30 days of the proposed purchase by the Company and
(b) which the Company proposes to purchase from any such Affiliate of any
Lender.

 

- 2 -



--------------------------------------------------------------------------------

Addresses for Notices The Company:   

Great Lakes Portman Ridge Funding LLC
c/o BC Partners Advisors LP
650 Madison Avenue, 23rd Floor

New York, New York 10022

 

with a copy to (except with respect to any notice, consent, agreement, request,
waiver or approval by the Administrative Agent which may expressly be provided
via email pursuant to this Agreement other than by operation of Section 10.02)

 

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas

New York, New York 10036-6797

  

Attn: Ted Gilpin

Telephone: (212) 891-5007

Email: Ted.Gilpin@bcpartners.com

 

Attn: Patrick Schafer

Telephone: (212) 891-2890

Email: patrick.schafer@bcpartners.com

 

Attn: Jay R. Alicandri

Telephone: (212) 698-3800

Email: jay.alicandri@dechert.com

The Portfolio Manager:   

Portman Ridge Finance Corporation
c/o BC Partners Advisors LP
650 Madison Avenue, 23rd Floor

New York, New York 10022

 

with a copy to (except with respect to any notice, consent, agreement, request,
waiver or approval by the Administrative Agent which may expressly be provided
via email pursuant to this Agreement other than by operation of Section 10.02)

 

Dechert LLP

Three Bryant Park

1095 Avenue of the Americas

New York, New York 10036-6797

  

Attn: Ted Gilpin

Telephone: (212) 891-5007

Email: Ted.Gilpin@bcpartners.com

 

Attn: Patrick Schafer

Telephone: (212) 891-2890

Email: patrick.schafer@bcpartners.com

 

Attn: Jay R. Alicandri

Telephone: (212) 698-3800

Email: jay.alicandri@dechert.com

 

- 3 -



--------------------------------------------------------------------------------

The Administrative Agent:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,
3rd Floor

Newark, Delaware 19713

  

Attention: Ryan Hanks

Telephone: (302) 634-2030

   with a copy to      

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email:

louis.cerrotta@jpmorgan.com

With a copy to:

de_custom_business@jpmorgan.com and brian.m.larocca@jpmorgan.com

The Collateral Agent:   

U.S. Bank National Association
One Federal Street, 3rd Floor

Boston, Massachusetts 02110

  

Attention: Global Corporate Trust – Great Lakes Portman Ridge Funding LLC

Telephone: (617) 603-6408

Email: Great.Lakes.Portman.Ridge.Funding@usbank.com

The Securities Intermediary:   

U.S. Bank National Association
One Federal Street, 3rd Floor

Boston, Massachusetts 02110

  

Attention: Global Corporate Trust – Great Lakes Portman Ridge Funding LLC

Telephone: (617) 603-6408

Email: Great.Lakes.Portman.Ridge.Funding@usbank.com

The Collateral Administrator:   

U.S. Bank National Association
One Federal Street, 3rd Floor

Boston, Massachusetts 02110

  

Attention: Global Corporate Trust – Great Lakes Portman Ridge Funding LLC

Telephone: (617) 603-6408

Email: Great.Lakes.Portman.Ridge.Funding@usbank.com

JPMCB:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,
3rd Floor

Newark, Delaware 19713

  

Attention: Robert Nichols

Facsimile: (302) 634-1092

 

- 4 -



--------------------------------------------------------------------------------

  

with a copy to:

 

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: Louis Cerrotta

Telephone: 212-622-7092

Each other Lender:    The address (or facsimile number or electronic mail
address) provided by it to the Administrative Agent.   

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Notices of Acquisition

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

Email:

de_custom_business@jpmorgan.com

brian.m.larocca@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Michael Grogan

Email:

NA_Private_Financing_Diligence@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

cc:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: Global Corporate Trust – Great Lakes Portman Ridge Funding LLC

Telephone: (617) 603-6408

Email: Great.Lakes.Portman.Ridge.Funding@usbank.com



--------------------------------------------------------------------------------

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
December 18, 2019 (as amended, the “Agreement”), among Great Lakes Portman Ridge
Funding LLC, as borrower (the “Company”), JPMorgan Chase Bank, National
Association, as administrative agent (the “Administrative Agent”), Portman Ridge
Finance Corporation, as portfolio manager (the “Portfolio Manager”), the lenders
party thereto and the collateral agent, collateral administrator and securities
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company’s
intention to acquire] the following Portfolio Investment(s):1

 

Fund

 

Issuer / Obligor

 

Jurisdiction

 

Identifier (LoanX; CUSIP)

 

Requested Notional Amount

 

Asset Class

 

Current Pay (Y/N)

 

Syndication Type

 

Lien

 

Tranche Size

 

Price

 

Spread / Coupon

 

Base Rate

 

LIBOR Floor

 

Maturity

 

Moody’s Industry

 

LTM EBITDA (In Millions)

 

LTM Capital Expenditures (in Millions)

 

Leverage Through Tranche (Net)

 

Interest Coverage

 

Financial Covenants

 

Security Identifier

 

Security Description

 

Quantity

 

 

1 

Company to complete as applicable.

 

- 2 -



--------------------------------------------------------------------------------

To the extent available, we have included herewith (1) the material Underlying
Instruments (including , in the case of a Loan, the final credit agreement and
collateral and security documents and, in the case of a Liquid Debt Security,
the indenture or other issuance document) relating to each such Portfolio
Investment, (2) an audited financial statement for the previous most recently
ended three years of the obligor of each such Portfolio Investment,
(3) quarterly statements for the previous most recently ended eight fiscal
quarters of the obligor of each such Portfolio Investment, (4) any appraisal or
valuation reports conducted by third parties in connection with the proposed
investment by the Company, (5) applicable “proof of existence” details (if
requested by the Administrative Agent), and (6) investment committee memo. The
Portfolio Manager acknowledges that it will provide such other information from
time to time reasonably requested by the Administrative Agent.

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 

Very truly yours,

PORTMAN RIDGE FINANCE CORPORATION,

as Portfolio Manager

By  

                                              

Name:   Title:  

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

1.

Such obligation is a Loan or a Debt Security and is not a Synthetic Security, a
Zero-Coupon Security, a Structured Finance Obligation, a Participation Interest
(other than an Initial Portfolio Investment acquired by the Company pursuant to
a Sale Agreement), a Revolving Loan, a letter of credit or an interest therein,
or a Mezzanine Obligation (other than a Liquid Debt Security, if applicable)
(or, for the avoidance of doubt, any other unsecured obligation of an obligor).

 

2.

Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan.

 

3.

Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.

Such obligation is denominated and payable in U.S. dollars and purchased at a
price that is at least 80% of the par amount of such obligation.

 

5.

Such obligation is issued by a company organized in an Eligible Jurisdiction.

 

6.

It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make “gross-up” payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied).

 

7.

Such obligation is not subject to an event of default (as defined in the
Underlying Instruments for such obligation) in accordance with its terms
(including the terms of its Underlying Instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement or issuance
document, but not to exceed five (5) days) and no Indebtedness of the obligor
thereon ranking pari passu with or senior to such obligation is in default with
respect to the payment of principal or interest or is subject to any other event
of default that would trigger a default under the related loan agreement or
issuance document (after giving effect to any grace and/or cure period set forth
in the related loan agreement or issuance document, but not to exceed five
(5) days) (a “Defaulted Obligation”).

 

8.

The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Portfolio Manager in its good faith and reasonable
judgment.

 

9.

It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.

Such obligation is not an equity security and does not provide, on the date of
acquisition, for conversion or exchange at any time over its life into an equity
security.

 

11.

Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.



--------------------------------------------------------------------------------

12.

Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

13.

The Portfolio Investment has been Delivered to the Collateral Agent.

 

14.

In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an “Eligible Assignee” (as such term, or comparable term, is defined in
the Underlying Instruments in respect of such Portfolio Investment) and such
Portfolio Investment is otherwise permitted to be entered into by, sold or
assigned to the Administrative Agent and (ii) with respect to any Portfolio
Investment with respect to which the administrative agent is BC Partners LLP or
any Affiliate thereof, the Company has delivered to the Collateral Agent to hold
in custody in accordance with this Agreement (to be provided to the
Administrative Agent following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event) an
assignment agreement duly executed by the administrative agent (to the extent
required to effect an assignment pursuant to such Underlying Instruments) in
respect of such Portfolio Investment, naming the Administrative Agent as
assignee not later than five (5) Business Days following the Settlement Date for
such Portfolio Investment .

 

15.

Following the relevant Trade Date, such Portfolio Investment has not been
amended to (a) reduce the principal amount of such Portfolio Investment,
(b) postpone the maturity date or any scheduled prepayment date in respect of
such Portfolio Investment, (c) alter the pro rata allocation or sharing of
payments or distributions required by any related Underlying Instruments in a
manner adverse to the Company, (d) release any material guarantor of such
Portfolio Investment from its obligations in a manner materially adverse to the
Company, or (e) terminate or release any lien on a material portion on the
collateral securing such Portfolio Investment in a manner materially adverse to
the Company, in each case without the re-approval of such Portfolio Investment
by the Administrative Agent in the manner set forth in Section 1.02 of the
Agreement following receipt of a request therefor from the Portfolio Manager and
subject to satisfaction of the conditions set forth in clauses (a)(1), (3) and
(4) of Section 1.03 of the Agreement; provided that this clause 15 shall not be
applicable for purposes of Section 1.03 of the Agreement in connection with the
initial acquisition of such Portfolio Investment by the Company.

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

“Eligible Jurisdictions” means the United States and any State therein.

“Revolving Loan” means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines) that under the
Underlying Instruments relating thereto may require one or more future advances
to be made to the obligor by a creditor, but any such Loan will be a Revolving
Loan only until all commitments by the holders thereof to make advances to the
obligor thereon expire or are terminated or are irrevocably reduced to zero.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

- 2 -



--------------------------------------------------------------------------------

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments (other than any Ineligible
Investments) owned (or in relation to a proposed purchase of a Portfolio
Investment, proposed to be owned) by the Company comply with all the
requirements set forth below:

 

  1.

Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to (x) with respect to obligors (and
their affiliates) of Senior Secured Loans, 5.0% of the Collateral Principal
Amount and (y) with respect to obligors (and their affiliates) of Portfolio
Investments that are not Senior Secured Loans, 4.0% of the Collateral Principal
Amount; provided that Senior Secured Loans issued by three (3) obligors and
their respective affiliates with EBITDA (measured for the most recent
twelve-month period for which financial statements are available to the Company)
exceeding $10,000,000 may each constitute up to an aggregate principal balance
equal to 7.5% of the Collateral Principal Amount.

 

  2.

Not less than 65% of the Collateral Principal Amount may consist of Senior
Secured Loans and cash and Eligible Investments on deposit in the Collection
Account as Principal Proceeds.

 

  3.

Not more than 35% of the Collateral Principal Amount may consist of Liquid Debt
Securities and Second Lien Loans (provided not more than 15% of the Collateral
Principal Amount may consist of Liquid Debt Securities).

 

  4.

Following the Ramp-Up Period, not more than 5% of Portfolio Investments may
consist of obligations issued by obligors with EBITDA (measured for the most
recent twelve-month period for which financial statements are available to the
Company) of less than $10,000,000 for such Portfolio Investment; provided that
no more than 0% of Portfolio Investments may consist of obligations issued by
obligors with EBITDA (measured for the most recent twelve-month period for which
financial statements are available to the Company) of less than $5,000,000.

 

  5.

Following the Ramp-Up Period, not more than 20% of the Collateral Principal
Amount may consist of Portfolio Investments that are issued by obligors that
belong to the same Moody’s Industry Classification. As used herein, “Moody’s
Industry Classifications” means the industry classifications set forth in
Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager (with the consent of the Administrative Agent)
if Moody’s publishes revised industry classifications.

 

  6.

The Unfunded Exposure Amount shall not exceed 5% of the Collateral Principal
Amount.



--------------------------------------------------------------------------------

SCHEDULE 5

Initial Portfolio Investments

Part A – Parent Initial Portfolio Investments

 

Issuer

   LoanX ID    Asset    Par Amt
(mm)  

DreamVision

      First Lien      3,000  

Anthem

      First Lien      4,757  

Grupo HIMA San Pablo, Inc.

   LX128793    First Lien      2,702  

Zest Acquisition Corp.

   LX171850    Second Lien      3,500  

Carestream Health, Inc.

   LX177792    Second Lien      1,511  

CSM Bakery Solutions Limited (fka CSM Bakery Supplies Limited)

   LX129907    Second Lien      3,000  

PSC Industrial Holdings Corp.

   LX168738    Second Lien      3,000  

SCSG EA Acquisition Company, Inc.

   LX168011    Second Lien      1,000  

TRSO I, Inc.

      Second Lien      1,000  

WireCo WorldGroup Inc.

   LX153858    Second Lien      3,000  



--------------------------------------------------------------------------------

Part B – OHA Initial Portfolio Investments

 

Issuer

   LoanX ID    Asset Type    Par Amt
(mm)  

Pacific Architects and Engineers

   LX155580    Second Lien      6,888  

Ministry Brands

      Second Lien      6,000  

NAVEX

   LX175331    Second Lien      4,700  

PowerSchool

   LX174031    Second Lien      3,800  

WASH Multifamily Acquisition

   LX144741    Second Lien      2,978  

WASH Multifamily Acquisition - Canada

   LX144741    Second Lien      522  

DexKo Global Inc.

   LX166460    Second Lien      2,935  

Hayward Industries Inc.

   LX167459    Second Lien      2,159  

CentralSquare Technologies

   LX175396    Second Lien      2,000  

Ensono

   LX172976    Second Lien      1,700  

Blackboard Transact

      Second Lien      1,455  

MWI (Helix Acquisition)

   LX168763    Second Lien      1,400  

Aptean

   LX179261    Second Lien      1,400  

JSHeld

      First Lien      1,248  

PharMerica

   LX178459    Second Lien      1,200  

Caliber Collision

   LX178201    Second Lien      1,100  

Vertafore, Inc.

   LX173731    Second Lien      900  

Imperial Dade

      Second Lien      833  

Safe Fleet

   LX170944    Second Lien      700  

Ardonagh (Notes)

      First Lien      600  

ClearChoice (CC Dental Implants)

      Second Lien      500  

MedRisk (CP VI Bella)

   LX170958    Second Lien      500  

FirstLight

   LX173849    Second Lien      400  

EaglePicher (EPV/Vectra)

   LX171490    Second Lien      400  

Edelman

   LX174295    Second Lien      300  

 

- 2 -



--------------------------------------------------------------------------------

Part C – Post-Effective Date Initial Portfolio Investments

 

Issuer

   LoanX ID    Asset    Par Amt
(mm)  

Kronos

   LX179810    First Lien      4,969  

TLE Holdings, LLC

   LX181058    First Lien      5,911  

Randys

   LX180552    First Lien      4,988  

Triumph

   LX179630    First Lien      6,965  

Cielo

   LX177802    First Lien      4,975  

PHI

   LX181308    First Lien      8,676  

Akumin Corp.

      First Lien      2,244  

SOS Security

   LX180116    First Lien      2,494  

Teneo

   LX181075    First Lien      5,000  

Syndigo

      First Lien      7,937  

Location Services

      First Lien      1,563  

BMC Acquisition, Inc. (aka BenefitMall)

   LX170066    First Lien      2,947  

BW NHHC Holdco Inc.

   LX173288    First Lien      1,975  

Child Development Schools, Inc.

   LX153017    First Lien      4,589  

Community Care Health Network, Inc. (aka Matrix Medical Network)

   LX171154    First Lien      1,975  

Evergreen North America Acquisition, LLC (f/k/a Industrial Services Acquisition,
LLC)

   LX153417    First Lien      1,056  

Infobase Holdings, Inc.

   LX178861    First Lien      3,940  

PVHC Holding Corp

   LX175100    First Lien      2,851  

Ravn Air Group, Inc.

   LX145420    First Lien      1,814  

Salient CRGT Inc.

   LX160199    First Lien      337  

TronAir Parent Inc.

   LX154981    First Lien      980  

Navex Topco, Inc.

   LX175331    Second Lien      3,000  

Idera

   LX180902    Second Lien      7,500  

First American Payment Systems, L.P.

   LX157641    Second Lien      1,500  

Global Tel*Link Corporation

   LX177113    Second Lien      2,000  

Global Tel*Link Corporation

   LX177113    Second Lien      5,000  

Hoffmaster Group, Inc.

   LX155802    Second Lien      1,600  

SCSG EA Acquisition Company, Inc.

   LX168011    Second Lien      5,000  

Tex-Tech Industries, Inc.

      Second Lien      12,508  

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 6

 

Moody’s Industry Classifications Industry


Code 

   Description   1   

Aerospace & Defense

  2   

Automotive

  3   

Banking, Finance, Insurance & Real Estate

  4   

Beverage, Food & Tobacco

  5   

Capital Equipment

  6   

Chemicals, Plastics & Rubber

  7   

Construction & Building

  8   

Consumer goods: Durable

  9   

Consumer goods: Non-durable

10   

Containers, Packaging & Glass

11   

Energy: Electricity

12   

Energy: Oil & Gas

13   

Environmental Industries

14   

Forest Products & Paper

15   

Healthcare & Pharmaceuticals

16   

High Tech Industries

17   

Hotel, Gaming & Leisure

18   

Media: Advertising, Printing & Publishing

19   

Media: Broadcasting & Subscription

20   

Media: Diversified & Production

21   

Metals & Mining

22   

Retail

23   

Services: Business

24   

Services: Consumer

25   

Sovereign & Public Finance

26   

Telecommunications

27   

Transportation: Cargo

28   

Transportation: Consumer

29   

Utilities: Electric

30   

Utilities: Oil & Gas

31   

Utilities: Water

32   

Wholesale



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: 

louis.cerrotta@jpmorgan.com

    de_custom_business@jpmorgan.com

    brian.m.larocca@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

cc:    

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: Global Corporate Trust – Great Lakes Portman Ridge Funding LLC

Telephone: (617) 603-6408

Email: Great.Lakes.Portman.Ridge.Funding@usbank.com

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
December 18, 2019 (as amended, the “Agreement”), among Great Lakes Portman Ridge
Funding LLC, as borrower (the “Company”), JPMorgan Chase Bank, National
Association, as administrative agent (the “Administrative Agent”), Portman Ridge
Finance Corporation, as portfolio manager (the “Portfolio Manager”), the lenders
party thereto, and the collateral agent, collateral administrator and securities
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [____________].



--------------------------------------------------------------------------------

(2) The aggregate amount of the Advance requested hereby is U.S.$[_________].2

(3) The proposed purchases (if any) relating to this request are as follows:

 

Security

  

Par

  

Price

   Purchased Interest (if any)

We hereby certify that all conditions [to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement and] to an Advance set
forth in Section 2.05 of the Agreement have been satisfied or waived as of the
[related Trade Date (and shall be satisfied or waived as of the related
Settlement Date) and] Advance date[, as applicable].

 

Very truly yours, Great Lakes Portman Ridge Funding LLC By: Portman Ridge
Finance Corporation, its Portfolio Manager

 

By  

                          

Name: Title:

 

2 

Note: The requested Advance shall be in an amount such that, after giving effect
thereto and the related purchase of the applicable Portfolio Investment(s) (if
any), the Borrowing Base Test is satisfied.

 

- 2 -